1
tíbertod y Orden

REPÚBLICA DE COLOMBIA

E

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

Contratista;  ALANGE ENERGY CORP. SUCURSAL COLOMBIA
Bloque: COR - 33

Número: 36

recho: 16 MAR. 2011

Los contratantes, a saber:
Por una parte la Agencia Nacional de Hidrocarburos, en adelante LA ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C.,
representada por JOSÉ ARMANDO ZAMORA REYES, mayor de edad, identificado
con la cédula de ciudadanía No. 19.303.017 expedida en Bogotá, domiciliado en
Bogotá D.C., quien manifiesta:

Que en su carácter de Director General de LA ANH obra en representación de

esta Agencia.

Que mediante Resolución 407 del 20 de octubre de 2009, el Director General,
en ejercicio de la delegación conferida por el Consejo Directivo de LA ANH
mediante los Acuerdos 34 de 2006, 03 de 2007, 01 de 2008 y 06 de 2009,
designó las áreas que formaron parte de la Ronda Colombia 2010, para la
contratación de actividades de exploración y explotación de hidrocarburos y de

evaluación técnica.

Que, mediante Resolución No. 055 del 19 de febrero de 2010, el Director
General de LA ANH ordenó la apertura de la invitación a participar en el proceso
de solicitud de ofertas de la Ronda Colombia 2010.

Que para la celebración del presente Contrato ha sido autorizado por el Consejo
Directivo de LA ANH, en sesión realizada el día 4 de noviembre de 2010, según

consta en el Acta No. 10 del mismo año.

Que una vez adelantado el referido proceso LA ANH, mediante Resolución No.
419 del 8 de noviembre de 2010, adjudicó el Bloque COR - 33 a la empresa
ALANGE ENERGY CORP. SUCURSAL COLOMBIA.

Y 2
*
E Y por otra parte la empresa ALANGE ENERGY CORP. SUCURSAL COLOMBIA, en
: adelante EL CONTRATISTA, sucursal de sociedad extranjera establecida en
Colombia por escritura pública No. 2714 de la Notaría 4 de Bogotá D.C. del 10 de
Fo septiembrede 2008, inscrita el'23 dé Septiembre“de"2008 'bajo-el"número-169.389
i del libro 06, con domicilio principal en Bogotá, D.C, representada por DIANA SOFÍA
DALLOS DUARTE, en su calidad de Segundo Suplente del Representante Legal,
mayor de edad, identificada con la cédula de ciudadanía No. 37.721.800, quien

manifiesta:

Que en su calidad de Segundo Suplente del Representante Legal obra en
representación de EL CONTRATISTA.

Que_para_celebrar_el presente contrato está plenamente autorizado según

consta en el certificado de existencia y representación legal expedido por la
Cámara de Comercio dé Bogotá D.C.

! Bajo la gravedad del juramento, que ni ella ni la empresa que representa están
incursos en causal alguna de incompatibilidad o de inhabilidad para celebrar el
presente contrato.

Que EL CONTRATISTA ha acreditado que tiene, y se obliga a mantener, las
capacidades jurídica, financiera, técnica, operacional, medioambiental y de
responsabilidad social empresarial necesarias para ejecutar las actividades
objeto de este contrato.
j La ANH y EL CONTRATISTA acuerdan:

Celebrar el presente Contrato de Exploración y Producción de Hidrocarburos, en los

términos y condiciones estáblecidos en el Anexo A (Términos y Condiciones) y en
los Anexos B, C, D y E, los cuales hacen parte integrante de este contrato.

El Operador del presente contrato será ALANGE ENERGY CORP. SUCURSAL
COLOMBIA.

El presente contrato se perfecciona con la suscripción del mismo por las Partes.

Los avisos y comunicaciones entre las Partes serán enviados a los representantes

de-las--mismas,—al domicilio -registrado..para notificaciones” judiciales, que se
encuentra al pie de este documento.

Las comunicaciones entre las Partes en relación con este contrato se surten al
recibo de la Parte a quien fueron dirigidas en los domicilios indicados en este
documento y, en cualquier caso, cuando hayan sido entregados en el domicilio
para notificaciones judiciales registrado en la Cámara de Comercio.

Cualquier cambio en la persona del representante o del domicilio indicado deberá
ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles
siguientes a la fecha del registro en la Cámara de Comercio.
Para constancia, se firma en dos (2) originales en la ciudad de Bogotá, D.C.

Agencia Nacional de Hidrocarburos

?

JOSÉ ARMANDO ZAMORA REYES

we
Director General

ALANGE ENERGY CORP. SUCURSAL COLOMBIA

nz DALLOS DUARTE

Segundo Suplente del Representante Legal

Dirección para avisos y comunicaciones:
LA ANH: Avenida Calle 26 No. 59 - 65, Piso 2, Bogotá, D.C., Colombia.

EL CONTRATISTA: Carrera 11A No. 94 - 45/25, Piso 9, Bogotá, D.C., Colombia.

Y 5
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS

ANEXO A. - TÉRMINOS Y CONDICIONES

TABLA DE CONTENIDO
Cláusula Sección Página
DEFINICIONES. ..coooooconcionococoncnoncconanoncoccnconincncacnncnn 1

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN

Alcance...
3. Área Contratada .

CApfTuto T. "ACTIVIDADES'DE EXPLORACIÓN

6. Programa Obligatorio. de Exploración

7 Plan de Exploración ..
8. Modificaciones al Programa Obligatorio de Exploración
9. Programa Exploratorio Posterior ...

10. Exploración adicional
11. Inversión remanente
12. Problemas durante la perforación de pozos exploratorios ...
13. Aviso de descubrimiento .
14. Programa de Evaluación .
15. Declaración de comercialidad ....

CAPÍTULO III. ACTIVIDADES DE PRODUCCIÓN

16. Área de produCCiÓN...emcocnonnncnnnnnononecnceerer ener rare nacos 22
17.
13.
19.
20.
21.
22.

23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.

35.
36.
37.

38.
39.
40.
41.
42.
43.

Ampliación del área de producción ...
Plan de desarrollo........
Entrega del plan de desarrollo
Actualización del plan de desarrollo ..
Programa anua! de operaciones ....

Fondo de abandonNO......cmooooo...

CAPÍTULO IV. CONDUCCIÓN DE LAS OPERACIONES

Autonomía
OPeradOF c.occcocncoconnnoo
Operador designado .
Obtención de permisos
SubcontratistaS ...........
Medición de la producción......
Disponibilidad de la producción .
Unificación
Gas natural presente ...
Daños y pérdidas de los activos.
Seguimiento e inspecciones
Programas en beneficio de las COMUNIdARES ....oooniccoconannanonanccananorccninaninranerns 33

CAPÍTULO V. OBLIGACIONES DE LA ANH

RegalídS ..cococcononcnnnonacinnnonocnnonon narran onan arce ro nan arar nn cara ran ranas cr nr anna ne arcano
Precios para abastecimiento interno .....
Bienes y servicios nacionales

CAPÍTULO VI. DERECHOS CONTRACTUALES DE LA ANH

Derechos por el uso del subsuelo ..
Derecho por precios altos
Derecho económico como porcentaje de participación en la producción...
Derechos económicos en pruebas de producción
Participación en la producción durante la prórroga del periodo de producción . 36
Transferencia de tecnología ..cmocomcarannnionannanannonarnannrncononcnonooanannnnn aran rrncn arar 37

CAPÍTULO VII. INFORMACIÓN Y CONFIDENCIALIDAD

Suministro de información técnicCA .........ococccnnnocnnnnennenenrorornoncn nono rn corro crranannesa
Confidencialidad de la información.
Derechos sobre la información ..
Información ambiental y socia

Informe ejecutivo semestral...
Reuniones informativas

CAPÍTULO VIII. GARANTÍAS, RESPONSABILIDADES Y SEGUROS

Garantía de cumplimiento ...
Responsabilidades de el contratista ..
Póliza de cumplimiento de obligaciones laborales ..
SeguroS .........
Indemnidad ....

CAPÍTULO IX. DEVOLUCIÓN DE ÁREAS

CTA

Devoluciones obligatorias de:áreas...
Devoluciones voluntarias de áreas .
Delineación de las áreas devueltas
Restauración de las áreas devueltas ....
Formalización de las devoluciones de áreas.

CAPÍTULO X. CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

Condiciones resolutorias ...............
Procedimiento de incumplimiento ..

CAPÍTULO XI. TERMINACIÓN

Causales de terminación .....cccocononnnneccncnonannonaccconanar arar aran ron nr conan nan rannnnn cnn
Terminación del contrato por vencimiento del período de exploración
Terminación voluntaria del periodo de producción

Terminación unilateral .....oononnncconnonononnnnenronarnnnnnnroncnno crono rn nnenn ron rr a nannnronoo

y ñi
67.
68.
69,
70.
71.
72.

73.
74.

75.
76.
77.
78.
79,
80,
81.
82.
83.

Terminación por incumplimiento
Terminación obligatoria y caducidad .
Reversión de aCtiVOS .omocconocinnrnonannonos
Obligaciones posteriores .
ADANUONO cocccoconocnonnnnannos
Liquidación del contrato.......coooinnnonnnacanonnnanccnnnnoororarararnoronnnos eennrrnnnananrinnanenos 55

CAPÍTULO XII. SOLUCIÓN DE CONTROVERSIAS

Instancia ejecutiva ..cooonncnncnnonnnnnnnanacinn no nenancconn rar nno rr ana rana nooo aran a nn cnc a rancia 56
Instancia de peritaje y de arbitraje ......ooocnccccconnncarannnrnoarornranononrrnnnroncnr nro ccoo 56

CAPÍTULO XIII. DISPOSICIONES VARIAS

Derechos de CesiÓN ...oooocconennonniononrnanonennnn ro rnnonorrnncnnrnn nn nr na ronnrnn rra ran ro nna cre nana
Fuerza mayor y hechos de terceros ..
Impuestos
Moneda
Comunicados externos...
Ley aplicable ..
Idioma
Domicilio
Favorabilidad (transitoria)...

OTROS ANEXOS:

ANEXO B. — Área Contratada

ANEXO C. — Programa Obligatorio de Exploración

ANEXO D. Derechos económicos

ANEXO E. — Modelo de Carta de Crédito
DEFINICIONES

Para efectos de este contrato, sin perjuicio de las definiciones legales que
correspondan, las expresiones enunciadas a continuación tendrán el significado que
aquí se les asigna:

Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Producción en virtud de este
contrato, conforme a la legislación colombiana.

Año: Es el período de doce (12) meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

Año Calendario: Es el período de doce (12) meses, comprendido entre el primero (19)
de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

Área Contratada: Es la superficie y su proyección en el subsuelo identificada en el
Capítulo 1 y alinderada en el anexo B, en la cual EL CONTRATISTA está autorizado,
en virtud de este contrato, para efectuar las Operaciones de Exploración, Evaluación
y Producción de Hidrocarburos que son objeto del mismo.

Área de Evaluación: Es la porción del Área Contratada en la cual EL CONTRATISTA
realizó un Descubrimiento y en la que ha decidido llevar a cabo un Programa de
Evaluación para establecer o no su comercialidad, de acuerdo con la cláusula 14. Esta
área estará enmarcada por un polígono regular en superficie, preferiblemente de
cuatro lados, que comprenderá la envolvente de la proyección vertical en superficie
de la estructura o trampa geológica que contiene el Descubrimiento.

Área de Producción: Es ta porción del Área Contratada en la cual se localiza uno o
más Campos, como se establece en el Capítulo III.

Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que equivale a
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una
(1) atmósfera de presión absoluta).

Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contrarien
la ley colombiana.

Campo: Es la porción continua del Área Contratada en cuyo subsuelo existen uno o
más yacimientos descubiertos. El área de cada Campo será la que defina el Ministerio
de Minas y Energía, de conformidad con los decretos 3229 de 2003, 1572 de 2006 y
3274 de 2009, este último reglamentado por la Resolución 18-1495 de 2009 del
Ministerio de Minas y Energía, o con las normas que modifiquen o sustituyan a las
anteriormente mencionadas.

Descubrimiento: Se entiende que existe un yacimiento descubierto de Hidrocarburos
convencionales cuando mediante perforación con taladro o con equipo asimilable se
logra el hallazgo de la roca en la cual se encuentra Hidrocarburos acumulados y
mediante pruebas iniciales de fluidos se establece que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petrofísicas y
propiedades de fluidos.

Descubrimiento de Gas Natural no Asociado: Es el Descubrimiento cuya prueba
formal de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor
a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C7+) menor de 4.0%. Se entiende por RGA la
relación entre el volumen de Gas Natural en pies cúbicos por día y el volumen de
Hidrocarburos Líquidos en barriles por día producidos por un pozo y la composición
molar de heptano (C7+) como el porcentaje molar de heptanos y demás

2

y
j Y por otra parte la empresa ALANGE ENERGY CORP. SUCURSAL COLOMBIA, en

adelante EL CONTRATISTA, sucursal de sociedad extranjera establecida en “
Colombia por escritura pública No. 2714 de la Notaría 4 de Bogotá D.C. del 10 de
septiembre de" 20087 inscritael-23 de -septiembre.de.2008, bajo_el número 169.389
del libro 06, con domicilio principal en Bogotá, D.C, representada por DIANA SOFÍA >
DALLOS DUARTE, en su calidad de Segundo Suplente del Representante Legal, $
mayor de edad, identificada con la cédula de ciudadanía No. 37.721.800, quien
manifiesta:

sa il

Que en su calidad de Segundo Suplente del Representante Legai obra en
representación de EL CONTRATISTA.

_.Que' para“ celebrar el presente contrato .está_plenamente autorizada según

consta en el certificado de existencia y representación “legál“expedido”por-la ——————
Cámara de Comercio de Bogotá D.C.

|

Bajo la gravedad del juramento, que ni ella ni la empresa que representa están
incursos en causal alguna de incompatibilidad o de inhabilidad para celebrar el

presente contrato.

Que EL CONTRATISTA ha acreditado que tiene, y se obliga a mantener, las
capacidades jurídica, financiera, técnica, operacional, medioambiental y de
responsabilidad social empresarial necesarias para ejecutar las actividades
objeto de este contrato.
Explotación: Comprende el Desarrollo y la Producción.

Fase 0: Es el período comprendido entre la fecha de firma del contrato y la Fecha
Efectiva, en la cual EL CONTRATISTA deberá adelantar los trámites de certificación y
verificación de presencia de grupos étnicos en el área de influencia de las actividades
exploratorias de la primera fase y llevar cabo las respectivas consultas previas cuando
a ellas haya lugar.

Fecha Efectiva: Es el Día calendario en el cual inicia la primera fase del período de
exploración

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la combinación
natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos.

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándar de temperatura y
presión (60 grados Fahrenheit y a una (1) atmósfera de presión absoluta) están en
estado líquido en la cabeza del pozo o en el separador, así como los destilados y
condensados que se extraen del gas.

Hidrocarburos Líquidos Pesados: Hidrocarburos Líquidos con una gravedad API igual
o inferior a quince grados (15% API).

Hidrocarburos No Convencionales: Hidrocarburos presentes en el subsuelo en estado
diferente a los Hidrocarburos Líquidos convencionales, incluyendo gas asociado, o al
gas libre; o Hidrocarburos que se encuentren en yacimientos no convencionales. Esta
definición incluye Hidrocarburos tales como crudos extra pesados, arenas
bituminosas, gas en mantos de carbón, yacimientos en rocas de muy baja porosidad
(tight) e hidratos de gas. Las definiciones técnicas para cada tipo de hidrocarburo no
convencional serán las que adopte el Ministerio de Minas y Energía en las

y

4
reglamentaciones técnicas que expida para regular las actividades de exploración y
explotación correspondientes.

Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

Mes: Período contado a partir de cualquier Día de un mes calendario y que termina el
Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero,
el último Día del mes en curso.

Multas: Constituyen apremios a EL CONTRATISTA para la satisfacción oportuna,
eficaz y eficiente de las obligaciones a su cargo y, por lo tanto no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con
cualquiera otra forma de indemnización. La cancelación o deducción de las mismas
no exonera a EL CONTRATISTA de satisfacer sus obligaciones y compromisos, ni de
ejecutar y terminar las actividades a su cargo, ni de entregar los resultados,
productos y documentos y demás información requerida.

Operador: Será quien haya demostrado ante LA ANH la capacidad jurídica, técnica,
operacional y financiera, de conformidad con los reglamentos de contratación de LA
ANH y haya sido aprobado por ésta para llevar a cabo las Operaciones de
Exploración, Evaluación, Desarrollo y Producción. El operador será el representante
de EL CONTRATISTA ante LA ANH,

Operador Designado: Es la compañía designada por EL CONTRATISTA para realizar
las operaciones objeto del contrato, bajo la responsabilidad de EL CONTRATISTA,
cuya designación deberá ser previamente aprobada por LA ANH.

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL

CONTRATISTA. Posteriormente, y en cualquier tiempo, serán LA ANH de una parte y
EL CONTRATISTA y/o sus cesionarios debidamente aceptados por LA ANH, de la otra.

0 5
Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas,
será el Operador quien actúe como su representante ante LA ANH.

Período de Exploración: Es el lapso de seis (6) años contado a partir de la Fecha
Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio.

Período de Producción: Es, respecto de cada Área de Producción, el lapso de hasta
veinticuatro (24) años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo correspondiente, durante el cual EL
CONTRATISTA deberá realizar las Operaciones de Desarrollo y de Producción.

Plan de Desarrollo: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con la cláusula 18, para adelantar la Explotación técnica, eficiente y
económica de cada Área de Producción y contendrá, entre otros aspectos, el cálculo
de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo, un programa de Abandono y los Programas de Trabajos de
Explotación para lo que resta del Año Calendario en curso o del Año Calendario
siguiente,

Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en busca de
yacimientos de Hidrocarburos, en un área no probada como productora de
Hidrocarburos.

Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Producción en relación con los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás operaciones
relativas a la obtención de Hidrocarburos.

Programa Exploratorio: Es el programa de Operaciones de Exploración pactado en el

anexo C que EL CONTRATISTA se obliga a ejecutar como mínimo, durante cada fase
del Periodo de Exploración en la que entre.

Y 6
Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración que
EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del Período
de Exploración, conforme a lo estipulado en la cláusula 9.

Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por EL
CONTRATISTA a LA ANH, según la cláusula 14, con el propósito de evaluar un
Descubrimiento y determinar si es Comercial. La ejecución del Programa de
Evaluación y presentación del informe de resultados a LA ANH son requisitos para
declarar si un Descubrimiento es Comercial.

Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Producción del Área contratada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

Punto de Entrega: Es el sitio definido por las Partes en donde EL CONTRATISTA pone
a disposición de LA ANH la porción de la producción de Hidrocarburos
correspondiente a las Regalías establecidas en la Ley y en el Capítulo V, así como los
derechos económicos de que trata el Capítulo VI, provenientes del (los) campo(s)
comercial(es), en las especificaciones mínimas para la entrada al sistema de
transporte que use EL CONTRATISTA, contenidas en la reglamentación aplicable. A
partir de ese punto el dominio y custodia de tal porción de los Hidrocarburos
producidos pasará a LA ANH. En el caso de que las partes no lleguen a un acuerdo en
relación con la definición del Punto de Entrega, éste será determinado por LA ANH y
en todo caso será un punto ubicado a la salida de ta unidad de tratamiento ó a la
entrada al sistema de transporte que use EL CONTRATISTA.

Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y Energía o la
entidad que asuma esta responsabilidad a futuro, con el objeto de determinar el
volumen de Hidrocarburos correspondientes a las Regalías, el volumen de
Hidrocarburos de EL CONTRATISTA y definir los volúmenes relevantes para el cálculo
de los derechos de LA ANH que trata el Capítulo VI.

Y >
WTI: Crudo denominado “West Texas Intermediate” de calidad y punto de entrega
definidos por el “New York Mercantile Exchange' (NYMEX), cuyo precio es utilizado
como referencia para el mercado-de futuros de petróleo crudo. El valor de referencia
del crudo 'WTT' para todos los efectos de! presente contrato será el mismo que utilice
el Ministerio de Minas y Energía para la liquidación de regalías en el período
correspondiente.

Yacimiento de Hidrocarburos: Es toda roca en la que se encuentran acumulados
Hidrocarburos y que se comporta como una unidad independiente en cuanto
mecanismos de producción, propiedades petrofísicas y propiedades de los fluidos de
acuerdo con lo definido por el Ministerio de Minas en el Decreto 1895 de 1973,
Decreto 3229 de 2003 y cualquier norma que los modifique.

Yacimiento Descubierto No Desarrollado: Yacimiento descubierto mediante
perforación, devuelto al administrador del recurso por no comercialidad o por
cualquier otro motivo, y que se encuentra bajo su jurisdicción.

Nota: En caso-de -conflictos..entre éstas definiciones con definiciones legales o
providencias judiciales prevalecerán estas últimas:

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN

1. OBJETO: En virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho a explorar el Área Contratada, y a producir los
Hidrocarburos convencionales de propiedad del Estado que se descubran dentro de
dicha área, en los términos de este contrato. EL CONTRATISTA tendrá derecho a la
parte de la producción de los Hidrocarburos que le correspondan, provenientes del
Área Contratada, en los términos del presente contrato.

Parágrafo 1: Se excluyen del presente contrato los Hidrocarburos No Convencionales,
y los que se encuentren en Yacimientos no convencionales y en Yacimientos
Descubiertos No Desarrollados que se encuentren dentro del Área Contratada, sobre
los cuales cualquiera de las partes tenga conocimiento al momento de la firma del
contrato. EL CONTRATISTA declara no conocer la existencia de yacimientos
descubiertos no desarrollados diferentes a los relacionados en las actas previas a la
suscripción de este contrato, de ser el caso.

Parágrafo 2: Las compañías habilitadas en el proceso Ronda Colombia 2010 (Open
Round) para los bloques de las áreas tipo 2 y 3 tendrán la opción de explorar en
busca de, y desarrollar, hidrocarburos no convencionales diferentes al gas de mantos
de carbón en los bloques de cualquier tipo (1, 2 o 3) que les hayan sido adjudicados
en el proceso de Ronda Colombia 2010, bajo las condiciones técnicas y contractuales
que la ANH adopte para tal fin, en condiciones económicas iguales o mejores a las
establecidas en el presente contrato, según quedó estipulado en el adendo número
11 de los términos de referencia definitivos del citado proceso.

2. ALCANCE: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las actividades y Operaciones de Exploración, Evaluación, Desarrollo y Producción,
dentro del Área Contratada.

3. ÁREA CONTRATADA: Comprende la superficie delimitada por las coordenadas del
anexo B. El Área Contratada se reducirá gradualmente de acuerdo con lo señalado en
el Capítulo IX.

Y.
3.1. Restricciones: En caso que una porción del Área Contratada se extienda a áreas
comprendidas dentro del sistema de Parques Nacionales Naturales u otras zonas
reservadas, excluidas o restringidas, delimitadas geográficamente por la autoridad
correspondiente, o cuando sobre el Área Contratada se extiendan zonas con las
mismas o similares características anteriormente señaladas, EL CONTRATISTA se
obliga a acatar las condiciones que respecto de tales áreas imponga las autoridades
competentes. LA ANH no asumirá responsabilidad alguna a este respecto.

Cuando LA ANH conozca cualquier pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

4. DURACIÓN Y PERÍODOS: Los términos de duración de cada periodo y fase de
este contrato se regulan como sigue:

4.1. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis
(6) años a partir de la Fecha Efectiva y se dividirá en las fases que se describen en el
anexo C. La primera fase comienza en la Fecha Efectiva, y las siguientes fases el Día
calendario inmediatamente siguiente a la fase que le precede.

4.1.1. Derecho de renuncia en el Período de Exploración: Durante el transcurso de
cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho
a renunciar al presente contrato, siempre y cuando haya cumplido satisfactoriamente
el Programa Exploratorio de la fase en curso y las demás obligaciones a su cargo. Para
tal efecto, EL CONTRATISTA dará aviso escrito a LA ANH, previamente a la terminación
de la fase en progreso.

Sin embargo, cuando una fase del Programa Exploratorio sea igual o superior a
dieciocho (18) meses, EL CONTRATISTA podrá renunciar al contrato dentro de este
término. En este caso, deberá entregar a LA ANH el valor faltante por ejecutar, hasta
completar el cincuenta por ciento (50%) del valor de las actividades no cumplidas del
Programa Exploratorio de la fase correspondiente y hasta el cien por ciento (100%)
del valor del Programa Exploratorio Adicional de la fase correspondiente, cuando haya
lugar, que conforman el programa obligatorio de exploración.

Y

10
4.1.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA, LA ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de las actividades de perforación, pruebas y completamiento de los
Pozos Exploratorios y/o la adquisición del programa sísmico y su correspondiente
procesamiento e interpretación, sin que la prórroga exceda seis (6) meses, siempre que
se hayan cumplido las siguientes condiciones:

a) que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de
terminación de la respectiva fase del Periodo de Exploración,

b) que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y

Cc) que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en
los que fundamenta su solicitud, acompañados de un cronograma de actividades que
asegure la finalización de los trabajos en un periodo de tiempo razonable. La prórroga
de la garantía correspondiente, conforme a los requisitos estipulados en la cláusula 50,
deberá ser entregada a la ANH dentro de los cinco (5) días siguientes a la aprobación
de la prórroga.

Para la aplicación de lo dispuesto en esta cláusula se entenderá que las Operaciones
de Exploración sísmica inician con el registro continuo. Para los mismos efectos, se
entiende que la perforación de pozos con taladro comienza cuando se ha iniciado el
giro continuo del mismo para dicha perforación, y una vez se haya avanzado un pie
en profundidad.

Parágrafo: En el evento en que alguna de las actividades exploratorias afecte a una
comunidad de un resguardo o a un asentamiento de un grupo étnico cuya existencia
haya sido certificada por la autoridad competente, LA ANH evaluará el otorgamiento
de un plazo adicional para el cumplimiento de las actividades a efectuarse dentro del
área de influencia de las comunidades. El otorgamiento del plazo procederá si, a

Y

11
juicio de las autoridades competentes, EL CONTRATISTA está desarrollando de
manera diligente las actividades necesarias para el desarrollo de la consulta previa.

4.2. Período de Producción: El Período de Producción tendrá una duración de
veinticuatro (24) años contados a partir de la fecha en la que LA ANH reciba de EL
CONTRATISTA la Declaración de Comercialidad de que trata la cláusula 15.

El Periodo de Producción se predica separadamente respecto de cada Área de
Producción y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Producción se refieren a cada Área de Producción en
particular.

4.2.1. Prórroga del Período de Producción: A elección de EL CONTRATISTA, LA ANH
prorrogará el Periodo de Producción por períodos sucesivos de hasta diez (10) años,
y hasta el límite económico del Campo, siempre y cuando se cumplan, para cada
período, las siguientes condiciones:

a) que EL CONTRATISTA formule la solicitud de prórroga por escrito a LA ANH con
una antelación no mayor de cuatro (4) años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Producción de la respectiva
Área de Producción,

b) que el Área de Producción esté produciendo Hidrocarburos regularmente en los
cinco (5) años previos a la fecha de la solicitud,

Cc) que EL CONTRATISTA demuestre que durante los cuatro (4) años calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un (1) pozo por cada Año Calendario y que ha tenido activo
un proyecto de mantenimiento de presión o de recuperación secundaria, terciaria
o mejorada, y

d) que el CONTRATISTA entregue a LA ANH, durante la(s) prórroga(s), en el punto
de entrega, un diez por ciento (10%) adicional de la producción de Hidrocarburos
Líquidos Livianos, o un cinco por ciento (5%) de la producción de gas no
asociado o Hidrocarburos Líquidos Pesados, después de regalías y otras
participaciones, en los términos de la cláusula 42.

Y

12
Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, LA ANH, previo el análisis de las razones
presentadas por EL CONTRATISTA, podrá o no otorgar la prórroga correspondiente.
Queda entendido que la denegación de la misma por parte de LA ANH no dará lugar
a desacuerdo y no se someterá al procedimiento establecido en el Capítulo XII de
este contrato. En todos los casos, la prórroga del Periodo de Producción se
formalizará mediante la firma de un otrosí al contrato.

5. EXCLUSIÓN DE DERECHOS SOBRE OTROS RECURSOS NATURALES: Los derechos
otorgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en
dicha área.

Parágrafo: A efecto de evitar que las Operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que EL CONTRATISTA pretenda llevar a cabo en el Área
Contratada interfieran con programas de trabajo e inversiones previamente
aprobados por las autoridades competentes, correspondientes a contratos para la
exploración y explotación de minerales existentes en el Área Contratada, EL
CONTRATISTA acordará con los terceros titulares de tales contratos la manera en
que se adelantarán las Operaciones y los programas de trabajo de cada uno de los
interesados para garantizar el desarrollo sostenible de los recursos naturales.

En el caso que EL CONTRATISTA y el (los) tercero(s) titular(es) del (los) contrato(s)
para la exploración y explotación de minerales no logren un acuerdo al respecto, el
desacuerdo se someterá a decisión del Ministerio de Minas y Energía o la entidad que
haga sus veces, para que resuelva el desacuerdo. En todo caso, durante el plazo de
la negociación y de la resolución del desacuerdo se suspenderá el cumplimiento de
las obligaciones de Exploración, Evaluación, Desarrollo y/o Producción que se vean
afectadas y LA ANH reconocerá la totalidad del plazo contractual que faltaba, al inicio
de la suspensión, siempre y cuando EL CONTRATISTA demuestre que ha actuado con
diligencia en la gestión de negociación.

13
CAPÍTULO II. ACTIVIDADES DE EXPLORACIÓN

6. PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Durante el Periodo de Exploración,
EL CONTRATISTA llevará a cabo el Programa Exploratorio de cada fase que se
describe en el anexo C.

Para el cumplimiento de las obligaciones del Programa Exploratorio, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios para
un nuevo campo, del tipo A-3. En todo caso, LA ANH se reserva el derecho de
aprobar otro tipo de Pozos Exploratorios cuando lo considere conveniente.

7. PLAN DE EXPLORACIÓN: EL CONTRATISTA se obliga a presentar a LA ANH el
Plan de Exploración para la fase que inicia, en donde se describa la forma como dará
cumplimiento a sus obligaciones, incluyendo los términos y condiciones conforme a
los cuales desarrollará los programas en beneficio de las comunidades en las áreas de
influencia de los trabajos exploratorios, con antelación no inferior a ocho (8) días
calendario respecto al inicio de cada fase del Periodo de Exploración. Para la primera
fase, EL CONTRATISTA deberá entregar el Plan de Exploración en un término de
treinta (30) días calendarios contados a partir de la Fecha Efectiva.

8. MODIFICACIONES AL PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Las
modificaciones al Programa Obligatorio de Exploración se regirán de acuerdo con las
siguientes disposiciones:

8.1. En el transcurso de la primera mitad del plazo de cualquier fase del Periodo de
Exploración, EL CONTRATISTA podrá sustituir la adquisición y procesamiento de un
programa sísmico contenido en el Programa Exploratorio inicialmente presentado
para la fase en progreso, por la perforación de uno o más pozos exploratorios o por
la adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio sea equivalente o
superior al inicialmente presentado para la respectiva fase. En este caso El
CONTRATISTA informará previamente y por escrito a LA ANH de la sustitución de
Operaciones de Exploración que pretende llevar a cabo.

14
8.2. Si, luego de la perforación de un Pozo Exploratorio que resulte seco, EL
CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación inmediatamente posterior de un Pozo Exploratorio contenido en el
Programa Exploratorio, EL CONTRATISTA podrá sustituir la perforación de hasta un
(1) Pozo Exploratorio por la adquisición y procesamiento de un programa sísmico,
siempre que el esfuerzo financiero resultante sea equivalente o superior al Programa
Exploratorio original para la respectiva fase y que EL CONTRATISTA informe
previamente y por escrito a LA ANH de la sustitución que pretende llevar a cabo.

9. PROGRAMA EXPLORATORIO POSTERIOR: Al finalizar el Periodo de Exploración, y
siempre que exista un Área de Evaluación o un Área de Producción o un
Descubrimiento realizado por EL CONTRATISTA en la última fase del Período de
Exploración en el Área Contratada y debidamente comunicado a la ANH, EL
CONTRATISTA podrá retener el cincuenta por ciento (50%) del Área Contratada
(excluidas las Áreas de Evaluación y de Producción) para adelantar en el área retenida,
y fuera de las Áreas de Evaluación y de Producción, un Programa Exploratorio Posterior.
En este caso, se aplicará el siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a LA ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar
desde la terminación de la última fase del Programa Exploratorio. Cada una de las
fases del Programa Exploratorio Posterior, con un máximo de dos (2) fases de
máximo dieciocho (18) meses cada una y debe contener como mínimo la
perforación de un Pozo Exploratorio del tipo A-3.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto ó, alternativamente, el derecho a continuar con la segunda fase,
si procede, caso en el cual se obliga a devolver el cincuenta por ciento (50%) de
las áreas retenidas, excluidas las Áreas de Evaluación y de Producción existentes.

y

15

WO
EL CONTRATISTA informará por escrito a LA ANH de su decisión dentro del mes
siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Producción existentes.

Finalizado el Programa de Exploración Posterior, el Área Contratada quedará reducida
a las Áreas de Evaluación y/o Áreas de Producción existentes en ese momento.

Parágrafo: El programa exploratorio y su duración, así como la extensión y la
localización del área correspondiente, deben ser aprobados por la ANH dentro de los
tres (3) meses siguientes a su presentación como requisito indispensable para la
aplicación de la presente cláusula.

10. EXPLORACIÓN ADICIONAL: EL CONTRATISTA podrá llevar a cabo Operaciones
de Exploración adicionales a las contenidas en el Programa Exploratorio o en el
Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio o del Programa Exploratorio Posterior de la fase en curso o de las fases
siguientes. EL CONTRATISTA deberá informar previamente a LA ANH sobre la
ejecución de las Operaciones de Exploración adicionales que pretende realizar. Si
dichas Operaciones de Exploración son las definidas en el Programa Exploratorio de la
siguiente fase y EL CONTRATISTA desea que tales operaciones de exploración
adicionales le sean acreditadas al cumplimiento de los compromisos exploratorios de
la siguiente fase, lo solicitará por escrito a LA ANH la cual, a su sola discreción,
determinará si acepta o no dicha acreditación. En caso que la solicitud sea aceptada
por parte de LA ANH, ésta determinará la forma como se acreditarán en todo o en
parte las operaciones de exploración adicionales a los compromisos de la fase
siguiente del Periodo de Exploración.

11. INVERSIÓN REMANENTE: Si EL CONTRATISTA no ejecuta en su totalidad las
inversiones obligatorias asociadas al Programa de Exploración, siguiendo en lo
aplicable lo establecido en el numeral 2.4.3 (Precios Unitarios) de los Términos de
Referencia del proceso Ronda Colombia 2010, deberá transferir el balance no
invertido a LA ANH dentro de los noventa (90) días siguientes a la terminación de la

Y

16

YO
correspondiente fase. De lo contrario, la ANH podrá hacer efectiva la garantía
correspondiente. A criterio de LA ANH, la anterior suma podrá ser destinada a
trabajos exploratorios en otras áreas seleccionadas de mutuo acuerdo.

Para efectos de verificar la ejecución del presupuesto de inversión establecido, EL
CONTRATISTA deberá presentar ante LA ANH un certificado del Revisor Fiscal donde
conste el valor de la inversión ejecutada para dicha fase, dentro de los treinta (30)
días siguientes a su terminación.

12. PROBLEMAS DURANTE LA PERFORACIÓN DE POZOS EXPLORATORIOS: Durante
la perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio o al
Programa Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se
llegasen a presentar problemas no controlables de tipo geológico tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de
circulación u otras condiciones de tipo técnico que impidan continuar perforando el
Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los trabajos
de perforación de acuerdo con las Buenas Prácticas de la Industria del Petróleo,
cuando la profundidad del pozo haya superado los mil quinientos (1.500) metros, EL
CONTRATISTA podrá solicitar a LA ANH dar por cumplida la obligación de
perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a LA ANH en un plazo no mayor de quince (15)
días calendario contados desde que se presentó el problema no controlable antes
mencionado.

Si LA ANH acepta que EL CONTRATISTA dé por terminadas las operaciones de
perforación del pozo en cuestión, EL CONTRATISTA deberá adquirir un registro de
resistividad y otros de rayos gama hasta la máxima profundidad que sea posible y
abandonar o completar el pozo hasta la profundidad alcanzada. En este caso la
obligación del Programa Exploratorio correspondiente a dicho pozo se entenderá
cumplida.

En caso contrario EL CONTRATISTA deberá perforar el pozo con desviación
(sidetrack') o un nuevo pozo y LA ANH otorgará el plazo necesario para cumplir esta

obligación. Y

17
13. AVISO DE DESCUBRIMIENTO: En cualquier momento dentro de los cuatro (4)
meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio
cuyos resultados indiquen que se ha producido un Descubrimiento, EL CONTRATISTA
deberá informarlo por escrito a LA ANH, acompañando su aviso de un informe técnico
que contenga los resultados de las pruebas realizadas, la descripción de los aspectos
geológicos y los análisis efectuados a los fluidos y rocas, en la forma que indique el
Ministerio de Minas y Energía o la autoridad que haga sus veces.

Parágrafo 1: Si el descubrimiento es un Descubrimiento de Gas Natural no Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar los
cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía, o a la autoridad que haga sus veces, para efectos de su
clasificación.

Parágrafo 2: Ante la omisión injustificada de cualquier Aviso de Descubrimiento por
parte de EL CONTRATISTA, dentro del plazo y en los términos establecidos en esta
cláusula, LA ANH le requerirá por escrito en cualquier momento, para que en un
término de 10 días calendario dé las explicaciones del caso. Si EL CONTRATISTA no
presenta una justificación razonable para la omisión del respectivo Aviso de
Descubrimiento, habrá lugar a la pérdida de derechos sobre los hidrocarburos
contenidos en la estructura o trampa geológica que contiene el Descubrimiento
correspondiente.

14. PROGRAMA DE EVALUACIÓN: Si EL CONTRATISTA considera que un
Descubrimiento tiene potencial comercial, presentará un Programa de Evaluación de
dicho Descubrimiento dentro de los seis (6) meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor.

Parágrafo: Ante la omisión injustificada de la presentación del Programa de
Evaluación por parte de EL CONTRATISTA, dentro del plazo y en los términos
establecidos en esta cláusula, LA ANH le requerirá por escrito para que en un término
de 10 días calendario dé las explicaciones del caso. Si EL CONTRATISTA no presenta
una justificación razonable, habrá lugar a la pérdida de derechos de producción sobre
los hidrocarburos contenidos en la estructura o trampa geológica que contiene el
Descubrimiento correspondiente. y

18
14.1. Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

a)

b)

c)

d)

e)

9)

El mapa geológico con coordenadas del Área de Evaluación en el tope de la
formación objetivo.

La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede
ser declarado como Comercial.

El presupuesto total del Programa de Evaluación, discriminado por años.

El plazo total del Programa de Evaluación, que no podrá exceder de dos (2) años
cuando incluya la perforación de Pozos Exploratorios o de un (1) Año en los
demás casos, plazo que se contará a partir de la fecha de la presentación del
Programa de Evaluación a LA ANH y que debe contemplar los tiempos estimados
necesarios para la obtención de permisos que corresponde otorgar a otras
autoridades.

El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de

Evaluación.

Una propuesta de Punto de Entrega para consideración de LA ANH.

14.2. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide
perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, LA ANH podrá prorrogar la duración del Programa de Evaluación por un
plazo adicional que no excederá de un (1) Año, siempre que se cumplan las siguientes
condiciones:

a)

Que EL CONTRATISTA formule la solicitud por escrito a LA ANH por lo menos con

Y) 19

Ll
dos (2) meses de anticipación a la fecha de terminación del plazo inicial.

b) Que El CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación.

c) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y
las pruebas del Pozo o los Pozos de Exploración adicionales.

Con la solicitud de prórroga, EL CONTRATISTA entregará a LA ANH los documentos en
los que fundamenta su solicitud.

14.3. Modificaciones al Programa de Evaluación: En cualquier momento durante los
seis (6) meses siguientes a la fecha de presentación del Programa de Evaluación a LA
ANH, EL CONTRATISTA podrá modificarto, para lo cual informará oportunamente a
LA ANH y adecuará el plazo total del mismo, que en ningún caso podrá exceder el
plazo establecido en el literal d) del numeral 14.1 de esta cláusula, sin que por ello se
modifique la fecha de inicio señalada.

14.4. Informe de Evaluación: EL CONTRATISTA presentará a LA ANH un informe
completo de los resultados del Programa de Evaluación dentro de los tres (3) meses
siguientes a la fecha de su terminación. Tal informe incluirá como mínimo: la
descripción geológica del Descubrimiento y su configuración estructural; tas
propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados al
Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y
un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo 1: Si, en los Programas de Evaluación realizados durante el Periodo de
Exploración, EL CONTRATISTA incluye la perforación de pozos exploratorios, podrá
acreditar tanto el cumplimiento del Programa Exploratorio como del Programa de
Evaluación correspondiente, con la perforación de hasta dos (2) pozos exploratorios,
siempre y cuando el mismo tipo de Pozo Exploratorio esté contemplado en la fase del
Programa de Exploración inmediatamente siguiente a la del inicio del Programa de
Evaluación, y la perforación de los mismos concluya antes de la fecha de terminación
del Programa de Evaluación en el cual fueron incluidos, o de la fase del Periodo de

Y 20
Exploración a la cual correspondan dichos pozos, la que sea más próxima. En este
caso EL CONTRATISTA devolverá a LA ANH la porción del área contratada sobre la
cual no vaya a realizar actividades exploratorias durante el tiempo remanente del
Periodo de Exploración.

Parágrafo 2: En caso de que el descubrimiento sea de Gas Natural no Asociado o de
Hidrocarburos Líquidos Pesados o de Hidrocarburos No Convencionales, y en
cualquier momento durante el Programa de Evaluación, EL CONTRATISTA podrá
solicitar a LA ANH la prórroga del Programa de Evaluación hasta por dos (2) años
adicionales, término que podrá otorgarse, a criterio de LA ANH, con el propósito de
llevar a cabo estudios de factibilidad para la construcción de infraestructura, sobre
métodos de producción y/o para el desarrollo de mercados. En estos casos, la
solicitud incluirá en el Programa de Evaluación la información relacionada con los
estudios de factibilidad que EL CONTRATISTA considera necesario realizar. Al término
de la prórroga otorgada, EL CONTRATISTA entregará a LA ANH las conclusiones y
recomendaciones de los estudios de factibilidad.

Parágrafo 3: Sólo darán lugar a la aplicación de lo establecido en esta cláusula los
descubrimientos resultantes de Pozos Exploratorios descubridores perforados por EL
CONTRATISTA por fuera de áreas designadas como de Evaluación o de Producción.
Por tanto, cuando los nuevos volúmenes de Hidrocarburos encontrados hagan parte
de una misma Área de Evaluación o de Producción, no habrá lugar a un nuevo
Periodo de Evaluación.

15. DECLARACIÓN DE COMERCIALIDAD: Dentro de los tres (3) meses siguientes al
vencimiento del término estipulado para la ejecución del Programa de Evaluación, o
al vencimiento del plazo acordado según el parágrafo 2% de la cláusula 14, si le es
aplicable, EL CONTRATISTA entregará a LA ANH una declaración escrita que
contenga de manera clara y precisa su decisión incondicional de explotar, o no,
comercialmente ese Descubrimiento. En caso afirmativo, a partir de esa declaración
el área del Descubrimiento se considerará Comercial.

15.1. Descubrimiento no comercial: Si EL CONTRATISTA no entrega a LA ANH la
correspondiente Declaración de Comercialidad en el plazo estipulado, se entenderá
que EL CONTRATISTA ha concluido que el Descubrimiento no es Comercial. En este

Y a
caso, o si la declaración es negativa, EL CONTRATISTA acepta que no se generó en
su favor derecho alguno y, en consecuencia, renuncia a reclamar derechos sobre el
Descubrimiento. El Área de Evaluación correspondiente deberá ser devuelta a LA
ANH.

CAPÍTULO III. ACTIVIDADES DE PRODUCCIÓN

16. ÁREA DE PRODUCCIÓN: El Área de Producción estará delimitada por un
polígono o por una o varias formas geométricas regulares, según sea el caso, que
comprenderá(n) el Campo o los Campos, o la porción de este o de estos que se
localice(n) dentro del Área Contratada, más un margen alrededor de cada Campo no
mayor de un (1) kilómetro, siempre que el Área Contratada lo permita. Como quiera
que el área del Campo o de los Campos contenidos en el Área de Producción puede
variar, el Área de Producción permanecerá inalterable, salvo lo señalado en la
siguiente cláusula.

Parágrafo: Cuando varios campos se superpongan total o parcialmente, o estén
separados en superficie por una distancia inferior a dos (2) kilómetros, o compartan
facilidades de producción, deberán ser englobados en una única área de producción.
La ANH podrá autorizar la separación de Áreas de Producción que contengan campos
separados por una distancia inferior a dos (2) kilómetros o que compartan facilidades
de producción cuando a su criterio se justifique técnica y económicamente.

17. AMPLIACIÓN DEL ÁREA DE PRODUCCIÓN: Si, en el transcurso del Período de
Producción, EL CONTRATISTA determina que un Campo se extiende más allá del Área
de Producción, pero dentro del Área Contratada vigente, podrá solicitar a LA ANH la
ampliación del Área de Producción, acompañando su solicitud con los soportes
correspondientes. Cumplido lo anterior a satisfacción de LA ANH, ésta podrá ampliar
el Área de Producción, quedando entendido que si tal ampliación se superpone a otra
Área de Producción, la duración del Periodo de Producción que se aplicará para el
Área de Producción englobada será la del Área de Producción respecto de la cual se
declaró primeramente la comercialidad.

Parágrafo: Cuando el Área de Producción solicitada por EL CONTRATISTA, de acuerdo
con esta cláusula, se extienda al exterior del Área Contratada, LA ANH podrá ampliar

Y 22
el Área Contratada dándole a la ampliación solicitada el tratamiento contractual de
Área de Evaluación, a menos que sobre el área solicitada se presente alguna de las
siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de LA ANH.

c) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

d) Que LA ANH considere que las condiciones económicas deben ser ajustadas.

18. PLAN DE DESARROLLO: Dentro de los tres (3) meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la cláusula 15, EL
CONTRATISTA entregará a LA ANH el Plan de Desarrollo inicial el cual contendrá,
como mínimo, la siguiente información:

a) el mapa con las coordenadas del Área de Producción,

b) el cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de hidrocarburo,

Cc) el esquema general proyectado para el Desarrollo del Campo, que incluya una
descripción del programa de perforación de pozos de desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega,

d) el pronóstico de producción anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que permita lograr la máxima
recuperación económica de las reservas,

e) la identificación de los factores críticos para la ejecución del Plan de Desarrollo,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones

para su manejo,

23
f) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción,

g) una propuesta de Punto de Entrega para consideración de LA ANH, y

h) un programa de Abandono para efectos de la cláusula 71.

19. ENTREGA DEL PLAN DE DESARROLLO: LA ANH dará por recibido el Plan de
Desarrollo cuando EL CONTRATISTA entregue toda la información antes descrita. Si
LA ANH no recibe el Plan de Desarrollo con la totalidad de la información
anteriormente indicada, podrá requerir en cualquier momento el envío de la
información faltante y EL CONTRATISTA dispondrá de treinta (30) días calendario
contados desde el recibo del requerimiento para entregarla. Si LA ANH no se
pronuncia dentro de los noventa (90) días calendario siguientes a la presentación del
Plan de Desarrollo por parte de EL CONTRATISTA, se entenderá que ha sido
provisionalmente aceptado, hasta que LA ANH se pronuncie, caso en el cual EL
CONTRATISTA deberá acoger las observaciones de LA ANH, cuando su adopción sea
razonablemente factible.

Si EL CONTRATISTA no entrega el Plan de Desarrollo en la fecha establecida en el
numeral anterior, o si LA ANH no recibe la documentación faltante dentro del plazo
de treinta (30) días señalado en este numeral, se configurará un incumplimiento de
acuerdo con lo establecido en la cláusula 67.

20. ACTUALIZACIÓN DEL PLAN DE DESARROLLO: Cuando EL CONTRATISTA
requiera modificar el Plan de Desarrollo, ajustará y presentará, con sujeción al
procedimiento descrito en la cláusula 19, el Plan de Desarrollo modificado para cada
una de las Áreas de Producción existentes en el contrato. Cuando la producción real
de Hidrocarburos del Año Calendario inmediatamente anterior difiera en más de un
quince por ciento (15%) con respecto al pronóstico de producción anual señalado en
el Plan de Desarrollo para algún Área de Producción, EL CONTRATISTA presentará las
explicaciones del caso.

21. PROGRAMA ANUAL DE OPERACIONES: Dentro de los tres (3) meses siguientes
a la fecha de la Declaración de Comercialidad, y a más tardar el 30 de enero cada

y

24
Año Calendario EL CONTRATISTA presentará a LA ANH un Programa Anual de
Operaciones para el mismo año, que deberá cumplir con los siguientes requisitos:

21.1. Contenido: El Programa Anual de Operaciones para cada Área de Producción
contendrá, como mínimo:

a) una descripción detallada de las Operaciones de Desarrollo y de Producción que EL
CONTRATISTA espera realizar durante el mismo Año y el siguiente, con el
respectivo cronograma, discriminado por proyecto y por trimestre calendario, el cual
debe contemplar también los plazos requeridos para obtener las autorizaciones y
permisos de las autoridades competentes,

b) el pronóstico de producción mensual del Área de Producción para el Año Calendario
correspondiente,

€) el pronóstico de producción anual promedio hasta el final de la vida económica de
los yacimientos que se encuentren dentro del Área de Producción,

d) el estimado de egresos (inversiones y gastos) para los cuatro (4) años calendario
siguientes o hasta la terminación del Periodo de Producción, lo que sea más
corto, y

e) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción.

21.2 Ejecución y ajustes: Las Operaciones de Desarrollo y de Producción del
Programa Anual de Operaciones de que trata el literal (a) anterior son de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Desarrollo y Producción de
acuerdo con el cronograma presentado.

Durante la ejecución del Programa Anual de Operaciones, EL CONTRATISTA podrá
efectuar ajustes a dicho plan para el Año Calendario en curso, siempre que tales ajustes
no impliquen una disminución en la producción superior al quince por ciento (15%)
respecto del pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia
inferior a tres (3) meses, salvo situaciones de emergencia. EL CONTRATISTA informará
previamente y mediante escrito cualquier ajuste al Programa Anual de Operaciones.

y

25
Parágrafo: EL CONTRATISTA presentará el primero de los programas anuales de
operación para el periodo restante de! Año Calendario correspondiente. Cuando falten
menos de tres (3) meses para la terminación del primer Año Calendario, el primer
programa anual de operaciones incluirá el año inmediatamente posterior,

22. FONDO DE ABANDONO: EL CONTRATISTA establecerá un fondo para garantizar
la financiación de las actividades necesarias para realizar el programa de Abandono
de pozos y de restitución ambiental de las áreas de producción al finalizar su Periodo
de Producción, de acuerdo con las Buenas Prácticas de la Industria del Petróleo y las
siguientes estipulaciones:

22,1. Constitución: Al concluir el primer Año Calendario transcurrido a partir del Mes
en el cual EL CONTRATISTA inició la producción comercial y regular de Hidrocarburos
del Área de Producción, y continuamente a partir de entonces, EL CONTRATISTA
llevará en su contabilidad un registro especial denominado Fondo de Abandono para
adelantar el programa de Abandono. Para garantizar la disponibilidad de los recursos
financieros necesarios, EL CONTRATISTA establecerá un encargo fiduciario, una
garantía bancaria, u otro instrumento aceptado por LA ANH. En uno u otro caso los
términos y condiciones del instrumento que se acuerde serán determinados por las
Partes dentro del Año inmediatamente anterior a la fecha en la cual debe constituirse
el Fondo de Abandono. En caso de no llegarse a un acuerdo, de todos modos EL
CONTRATISTA constituirá una garantía bancaria en los términos de esta cláusula.

22.2. Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de cada
Año Calendario será el que resulte de aplicar la fórmula siguiente:

A = [P/R] x C
donde:

A es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para
cada Área de Producción, al finalizar cada Año Calendario;

P es la producción acumulada de Hidrocarburos del Área de Producción, desde el
inicio de su producción hasta el 31 de diciembre del Año para el cual se realiza
el presente cálculo; Y

26
R es el volumen de las reservas probadas de Hidrocarburos del Área de
Producción, expresadas en barriles de Hidrocarburos Líquidos, de acuerdo con
el Plan de Desarrollo y sus actualizaciones. Este valor incluye la producción
acumulada (P) más las reservas probadas remanentes; y

el es el costo estimado actualizado, en valor de moneda a la fecha del cálculo, de
las operaciones de Abandono del Área de Producción. Cuando se trate de
reajustes anuales, el valor de C se reducirá en el valor de los costos de
Abandono ya invertidos en el Fondo de Abandono.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (P y R) se realizarán en barriles equivalentes de Hidrocarburos
Líquidos. Para el efecto las Partes convienen que la equivalencia será de cinco mil
setecientos (5.700) pies cúbicos de gas, a condiciones estándar, por un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL
CONTRATISTA con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo 1: Para efectos de esta cláusula, son reservas probadas las
correspondientes a la definición adoptada por la autoridad competente de la
República de Colombia, conforme al marco regulatorio prevaleciente al momento del
cálculo.

Parágrafo 2: El cumplimiento de las obligaciones de que trata esta cláusula no exime
a EL CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en el Área de Producción.

CAPÍTULO IV. CONDUCCIÓN DE LAS OPERACIONES

23. AUTONOMÍA: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Producción de los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,

Y >,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

Parágrafo: La autonomía de EL CONTRATISTA, de que trata esta cláusula, no obsta
para que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan
plenamente sus facultades legales y reglamentarias en todos los asuntos de su
competencia, que en ninguna forma quedan limitados por virtud del presente
contrato.

24. OPERADOR: Cuando EL CONTRATISTA esté conformado por dos o más
empresas, se indicará cuál de ellas actuará como Operador. El Operador deberá ser
previamente aprobado por LA ANH.

Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
contrato, se requerirá la aprobación previa por parte de LA ANH.

25. OPERADOR DESIGNADO: Sin perjuicio de que pueda ejercer la operación
directamente, EL CONTRATISTA podrá contratar a un tercero para que actúe como
Operador Designado siempre y cuando demuestre capacidad jurídica, técnica,
operacional, financiera, medio ambiental y de responsabilidad social empresarial de
conformidad con lo dispuesto en los términos de referencia del Ronda Colombia 2010
(Open Round) o en el reglamento respectivo cuando sea del caso. El tercero
designado por EL CONTRATISTA como operador no podrá actuar como tal mientras
LA ANH no lo haya autorizado.

Cuando el Operador Designado decida renunciar, El CONTRATISTA deberá
comunicarlo a LA ANH con una anticipación no menor de noventa (90) días
calendario.

Cuando en cualquiera de las cláusulas de este contrato se haga referencia al
Operador se entenderá que se trata indistintamente de Operador y/o Operador
Designado.

28
Parágrafo 1: Lo dispuesto en esta cláusula no excluye la posibilidad de subcontratar
servicios con terceros en concordancia con lo dispuesto en la cláusula 27 de este
Anexo.

Parágrafo 2: Cuando LA ANH tenga conocimiento de que el Operador o el Operador
Designado ha asumido conductas negligentes o contrarias a las Buenas Prácticas de
la Industria Petrolera en relación con el cumplimiento de las obligaciones objeto de
este contrato, dará aviso de ello a EL CONTRATISTA, quien dispondrá de un término
de noventa (90) días calendario contados a partir del requerimiento para adoptar los
correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, LA ANH exigirá a EL CONTRATISTA el cambio de Operador. Si dentro de
los sesenta (60) días siguientes a esta última exigencia EL CONTRATISTA no ha
cambiado de operador, esta circunstancia será causal de incumplimiento del presente
contrato.

Parágrafo 3: La cesión del control y/o de las responsabilidades propias e inherentes a
la operación a un tercero diferente al operador que se encuentre aceptado
explícitamente por la ANH será causal de terminación del contrato por
incumplimiento, según lo establece la cláusula 67.

26. OBTENCIÓN DE PERMISOS: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

27. SUBCONTRATISTAS: Para llevar a cabo las operaciones materia de este contrato
EL CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios,
incluyendo asesorías técnicas, en el país o en el exterior.

El Operador llevará una relación actualizada de los contratos de obras, servicios y
suministros y la pondrá a disposición de LA ANH cuando así lo solicite. La relación
debe especificar, por lo menos, el nombre del proveedor, contratista o subcontratista,
el objeto, el valor y la duración del contrato. y

29
28. MEDICIÓN DE LA PRODUCCIÓN: EL CONTRATISTA llevará a cabo la medición,
el muestreo y el control de calidad de los Hidrocarburos producidos y mantendrá
calibrados los equipos o instrumentos de medición, conforme a las normas y métodos
aceptados por las Buenas Prácticas de la Industria del Petróleo y a las disposiciones
legales y reglamentarias vigentes, practicando los análisis a que haya lugar y
realizando las correcciones pertinentes para la liquidación de los volúmenes netos de
Hidrocarburos recibidos y entregados a condiciones estándar.

EL CONTRATISTA adoptará todas las acciones necesarias para preservar la
integridad, confiabilidad y seguridad de las instalaciones y los equipos o instrumentos
de fiscalización. Además, conservará durante el término que establecen el Código de
Comercio y las demás normas pertinentes, los registros de calibración periódica de
tales equipos o instrumentos y de las mediciones diarias de la producción y consumo
de Hidrocarburos y fluidos en cada Campo para revisión de LA ANH y de las
autoridades competentes.

LA ANH tendrá el derecho de inspeccionar, en cualquier tiempo, los equipos de
medición instalados por EL CONTRATISTA y todas las unidades de medición en
general.

Parágrafo 1: Cuando dos o más campos de producción se sirvan de las mismas
instalaciones de producción, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos campos.

Parágrafo 2: En armonía con las facultades del Ministerio de Minas y Energía y los
reglamentos técnicos que expida la autoridad competente, la ANH podrá, en
cualquier momento, determinar las características y/o especificaciones que deben
tener los equipos e instrumentos de medición que razonablemente considere
necesarios para ejercer una adecuada fiscalización y para alimentar sus sistemas de
monitoreo remoto de producción y EL CONTRATISTA se obliga a instalarlos a su
costo en el plazo que la ANH determine.

29. DISPONIBILIDAD DE LA PRODUCCIÓN: Los Hidrocarburos producidos,
exceptuados los que hayan sido utilizados en beneficio de las operaciones de este
contrato y los que inevitablemente se desperdicien en estas funciones, serán

Y 30
transportados por EL CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán
medidos en el Punto de Fiscalización conforme al procedimiento señalado en la
cláusula 28 anterior y, basándose en esta medición, se determinarán los volúmenes
de regalías a que se refiere el Capítulo V y los derechos de LA ANH previstos en el
Capítulo VI, así como los volúmenes que correspondan a EL CONTRATISTA.

A partir del Punto de Fiscalización, y sin perjuicio de las disposiciones legales que
regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o de
exportar los Hidrocarburos que le correspondan, o de disponer de los mismos a su
voluntad.

30. UNIFICACIÓN: Cuando un yacimiento económicamente explotable se extienda
en forma continua a otra u otras áreas contratadas, por fuera del Área Contratada, EL
CONTRATISTA, de acuerdo con LA ANH y con los demás interesados, deberá poner
en práctica, previa aprobación de la autoridad competente, un plan cooperativo de
explotación unificado, con sujeción a lo establecido en la legislación colombiana.

31. GAS NATURAL PRESENTE: El Gas Natural presente en cualquier área de
Evaluación o de Producción quedará sujeto a las siguientes disposiciones:

31.1. Restricción del desperdicio y utilización: EL CONTRATISTA estará obligado a
evitar el desperdicio del Gas Natural extraído de un campo y, de conformidad con las
disposiciones legales y reglamentarias vigentes sobre la materia, antes del Punto de
Fiscalización correspondiente podrá utilizarlo como combustible para las operaciones,
como fuente de energía para la máxima recuperación final de las reservas de
Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en estos fines
durante la vigencia del contrato.

31.2. Gas Natural asociado: En caso de que EL CONTRATISTA descubra uno o varios
campos comerciales con Gas Natural asociado, deberá presentar a LA ANH dentro de
los tres (3) años siguientes al inicio de la producción de cada Campo, un proyecto
para la utilización del Gas Natural asociado. Si EL CONTRATISTA no cumpliere esta
obligación, LA ANH podrá disponer gratuitamente del Gas Natural asociado
proveniente de tales campos, con sujeción a las disposiciones legales vigentes.

Y

31

po
32. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos necesarios
para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo y a cargo
de EL CONTRATISTA, el cual informará a LA ANH sobre las pérdidas o daños
sucedidos a la brevedad posible después de ocurrido el hecho.

33. SEGUIMIENTO E INSPECCIONES: LA ANH tendrá los derechos y EL
CONTRATISTA tendrá las obligaciones siguientes, relacionadas con el seguimiento a
los contratos y las inspecciones realizadas por LA ANH y/o sus agentes:

33.1. Visitas al Área Contratada: Durante la vigencia de este contrato LA ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados, podrá
visitar el Área Contratada para inspeccionar y hacer el seguimiento de las actividades
de EL CONTRATISTA y de los subcontratistas, directamente relacionadas con este
contrato, para asegurarse de su cumplimiento. Así mismo podrá verificar la exactitud
de la información recibida.

Cuando el inspector detecte fallas o irregularidades cometidas por EL CONTRATISTA,
el inspector podrá formular observaciones que deberán ser respondidas por EL
CONTRATISTA, mediante escrito y en el plazo señalado por LA ANH.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario,

33.2. Delegación: LA ANH podrá delegar el seguimiento y la inspección de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de este
contrato, la legislación colombiana y las Buenas Prácticas de la Industria del Petróleo.

Parágrafo: La ausencia de actividades de seguimiento e inspección por parte de LA
ANH de ninguna manera exime a EL CONTRATISTA del cumplimiento de las
obligaciones contraídas en virtud de este contrato ni implica una reducción de las

mismas.

32
34. PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES: EL CONTRATISTA deberá
incluir en el Plan de Exploración, en el Plan de Desarrollo y en cada Programa Anual
de Operaciones un capítulo con los programas que adelantará en beneficio de las
comunidades ubicadas en las áreas de influencia del proyecto. Este plan deberá
ajustarse a los términos y condiciones que determine LA ANH, de acuerdo con lo
estipulado en el numeral 5.7. del artículo 59 del Decreto Ley 1760 de 2003. Mientras
LA ANH determina los términos y condiciones aplicables a estos programas EL
CONTRATISTA someterá estos últimos a LA ANH para su aprobación.

Estas actividades se entenderán convenidas una vez LA ANH se pronuncie en este
sentido dentro de los tres (3) meses siguientes al recibo del respectivo plan o
programa a que se refiere la presente cláusula. De ser el caso, EL CONTRATISTA
atenderá las sugerencias razonables que le sean comunicadas por LA ANH, las cuales
deberán ser incluidas en sus planes y programas. Una vez LA ANH verifique la
inclusión de sus sugerencias, dará por convenidas las actividades respectivas. De no
pronunciarse LA ANH dentro del término estipulado anteriormente, EL CONTRATISTA
podrá adelantar los programas en beneficio de las comunidades incluidos en su
propuesta inicial, sin perjuicio de la obligación de atender las sugerencias razonables
que presente la ANH en cualquier tiempo.

CAPÍTULO V. OBLIGACIONES DE LA ANH

35, REGALÍAS: EL CONTRATISTA pondrá a disposición de LA ANH, en el Punto de
Entrega, el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en especie o en
dinero, según lo determine LA ANH.

35.1. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie,
EL CONTRATISTA entregará a LA ANH la cantidad de Hidrocarburos correspondiente,
para lo cual las Partes acordarán el procedimiento para la programación de entregas
y demás aspectos necesarios.

En todo caso, LA ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que LA ANH haya retirado el volumen correspondiente a las regalías,
y si hay disponibilidad de almacenamiento en las facilidades de EL CONTRATISTA,

Y >
éste se obliga a almacenar los Hidrocarburos hasta por tres (3) meses consecutivos.
En este caso, LA ANH reconocerá una tarifa de almacenamiento que, para cada caso,
será acordada entre las Partes. De no haber acuerdo, esta tarifa será definida por el
Ministerio de Minas y Energía, o por la entidad que regule el transporte de
Hidrocarburos en el país. Al término de este último plazo, EL CONTRATISTA podrá
comercializar tal volumen, de acuerdo con el numeral 35.3.

Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo y disponer del volumen de regalías, acreditando a LA ANH, para su
entrega posterior, el volumen correspondiente a las regalías que LA ANH tenía
derecho a retirar y que ésta última no retiró.

Parágrafo: Una vez se haya ocupado un 80% de la capacidad de almacenamiento del
Área de Producción, EL CONTRATISTA podrá disponer del volumen correspondiente y
LA ANH lo podrá ir retirando a su conveniencia, a una tasa de entrega compatible con
la capacidad de producción del campo.

35.2. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a LA ANH los montos correspondientes en los plazos señalados por
la ley o por la autoridad competente, o en los acordados por las partes, según sea el
caso. En caso de mora, EL CONTRATISTA pagará a LA ANH la cantidad necesaria
para cubrir el monto adeudado, los Intereses Moratorios correspondientes y los
gastos en que LA ANH haya incurrido para lograr el pago.

35.3. Comercialización del volumen de regalías: Cuando LA ANH lo considere
conveniente, y siempre que las disposiciones legales y reglamentarias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a LA ANH el dinero proveniente de tales
ventas. Para este fin, las Partes convendrán los términos particulares de la
comercialización. En todo caso, EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto posible en los mercados disponibles,
dando prioridad al abastecimiento interno del país. LA ANH reconocerá a EL
CONTRATISTA los costos directos y un margen razonable de comercialización que
deberá ser acordado entre las Partes. El valor monetario final que EL CONTRATISTA
entregue a la ANH por la aplicación de la presente ciáusula no podrá ser inferior en

O,
ningún caso al valor de liquidación que determine el Ministerio de Minas y Energía
según las disposiciones legales y reglamentarias aplicables. A falta de acuerdo
aplicará el mecanismo de peritaje dispuesto en la cláusula 74.

35.4. Pago de participaciones: LA ANH será la única responsable de efectuar los
pagos que, por concepto de participaciones por regalías, correspondan a las
entidades beneficiarias señaladas en la ley.

36. PRECIOS PARA ABASTECIMIENTO INTERNO: Cuando EL CONTRATISTA sea
requerido para vender su crudo para atender las necesidades de refinación para el
abastecimiento interno, los precios se calcularán con base en el precio internacional,
en la forma establecida en la Resolución NO 18-1709 del 23 de diciembre de 2003
proferida por el Ministro de Minas y Energía, o en cualquier disposición legal o
reglamentaria que la modifique o sustituya.

37. BIENES Y SERVICIOS NACIONALES: En igualdad de condiciones competitivas de
calidad, oportunidad y precio, EL CONTRATISTA dará preferencia a los oferentes de
bienes y servicios de origen nacional.

CAPÍTULO VI. DERECHOS CONTRACTUALES DE LA ANH

38. DERECHOS POR EL USO DEL SUBSUELO: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de LA ANH los siguientes derechos:

38.1. En áreas en Exploración: Por cada fase, EL CONTRATISTA reconocerá y pagará
a LA ANH un derecho por unidad de superficie, nominado en dólares de los Estados
Unidos de América, según lo establecido en el numeral D.1 del anexo D. Este pago se
hará dentro del mes siguiente al inicio de cada fase.

38.2. Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a
LA ANH un derecho por unidad de producción de propiedad de EL CONTRATISTA,
cuyo monto económico, nominado en dólares de los Estados Unidos de América, será
el que se define en el numeral D.1 del anexo D. Este pago se hará por semestre
calendario vencido, dentro del primer mes del semestre siguiente.

Y

35
Parágrafo: La producción de gas natural destinada a las operaciones de reinyección o
de otros procesos directamente relacionados con la producción del mismo yacimiento
del cual se extrae, no causará el pago por derechos de producción a que se refiere el
presente numeral.

39. DERECHO POR PRECIOS ALTOS: EL CONTRATISTA entregará a LA ANH un
derecho económico por precios altos sobre la producción de su propiedad, en especie
o en dinero a elección de LA ANH, como se define en el numeral D.2 del anexo D.

40. DERECHO ECONÓMICO COMO PORCENTAJE DE PARTICIPACIÓN EN LA
PRODUCCIÓN: Cuando se haya pactado, EL CONTRATISTA pagará a LA ANH, a título
de derecho económico por participación en la producción, el porcentaje de la
producción total, después de regalías, establecido en el numeral D.3. del anexo D.
Sobre esta participación no se causarán los derechos económicos de que tratan las
cláusulas 38 y 39. Durante la prórroga del Periodo de Producción los derechos por
uso del subsuelo y por precios altos de que tratan las cláusulas 38 y 39,
respectivamente, solamente se causarán sobre el volumen de EL CONTRATISTA,
después de haber restado el derecho de participación señalado en este numeral.

41. DERECHOS ECONÓMICOS EN PRUEBAS DE PRODUCCIÓN: Los Hidrocarburos
Líquidos obtenidos como resultado de las pruebas de producción realizadas por EL
CONTRATISTA también causarán los derechos de que tratan las cláusulas anteriores.

42. PARTICIPACIÓN EN LA PRODUCCIÓN DURANTE LA PRÓRROGA DEL PERIODO
DE PRODUCCIÓN: En todos los casos de prórroga del Periodo de Producción, EL
CONTRATISTA reconocerá y pagará a LA ANH, a título de derecho de participación en
la producción, una suma equivalente al diez por ciento (10%) del valor de la
producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o cinco por
ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos Pesados
- con gravedad API menor o igual a quince grados (15%) -, obtenida por EL
CONTRATISTA a partir de la fecha de vencimiento de la duración inicial del Periodo
de Producción y valorizada en el Punto de Fiscalización, después de descontar el
porcentaje correspondiente a las regalías y a los Derechos Económicos como
porcentaje de participación en la producción de que trata la cláusula 40. Sobre esta

Y

36
participación no se causarán los derechos económicos de que tratan las cláusulas 38
y 39.

Parágrafo: Durante la prórroga del Periodo de Producción los derechos por uso del
subsuelo, por precios altos y otros derechos de LA ANH, solamente se causarán sobre
el volumen de EL CONTRATISTA después de haber restado los derechos de
participación señalados en esta cláusula.

43. TRANSFERENCIA DE TECNOLOGÍA: Para apoyar el fortalecimiento institucional y
sectorial, EL CONTRATISTA se compromete a realizar a su cargo y a su costa
programas de investigación, capacitación, educación y apoyar el programa de becas
de LA ANH, cuyos objetivos, términos, condiciones y beneficiarios determine LA ANH,
durante la vigencia del contrato.

Todos los costos de los programas de investigación, capacitación, educación y apoyo
al programa de becas de LA ANH, hasta el límite establecido en esta cláusula, con
excepción de los laborales, que tengan lugar con ocasión del cumplimiento de la
obligación de hacer de EL CONTRATISTA en virtud de esta cláusula, serán asumidos
en un ciento por ciento (100%) por EL CONTRATISTA. En ningún caso, EL
CONTRATISTA asumirá costo alguno laboral de los beneficiarios de la investigación,
capacitación, educación y becas.

Para dar cumplimiento a la obligación de hacer, prevista en esta cláusula, en cada
una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a realizar y costear programas de investigación, capacitación, educación
y el programa de becas de LA ANH hasta por un valor del veinticinco por ciento
(25%) del monto que resulte de multiplicar el número de hectáreas y fracción de
hectárea del área contratada, por el valor que se presenta en la tabla del numeral
D.1. del anexo D. Este cálculo se hará al inicio de cada fase, incluida la primera.
Respecto de las Áreas de Producción, la obligación de hacer prevista en esta cláusula
será de hasta por un valor del diez por ciento (10%) del monto del derecho por el
uso del subsuelo de que trata la cláusula 38 (mumeral 38.2), por cada Año

Calendario.

37
En ningún caso, se le exigirá a EL CONTRATISTA que la obligación de hacer prevista
en esta cláusula exceda la suma de cien mil dólares de los Estados Unidos de América
(US$100.000.00) constantes del año 2004 por fase o por Año Calendario, según
corresponda. El cálculo del valor nominal en dólares corrientes de este límite máximo
se hará para cada año teniendo en cuenta el índice de precios al consumidor
publicado por el Departamento del Trabajo de los Estados Unidos de América para el
final del mes de junio del año inmediatamente anterior.

El cumplimiento de la obligación se hará exigible a partir del Mes siguiente al inicio de
la respectiva fase o de cada Año Calendario, según corresponda, de conformidad con
el cálculo que para el efecto haga LA ANH.

Parágrafo: EL CONTRATISTA podrá cumplir esta obligación mediante un tercero
designado de común acuerdo entre las Partes, o adhiriéndose como fideicomitente a
un patrimonio autónomo de administración y pagos que para el efecto se constituya.

CAPÍTULO VII. INFORMACIÓN Y CONFIDENCIALIDAD

44. SUMINISTRO DE INFORMACIÓN TÉCNICA: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el progreso y resultados de
las operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a LA ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Producción, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Producción será entregada a LA
ANH de acuerdo con el Manual de Suministro de Información vigente al momento de
la entrega.

45. CONFIDENCIALIDAD DE LA INFORMACIÓN: Las Partes acuerdan que todos los
datos e información producidos, obtenidos o desarrollados como resultado de las
operaciones de este contrato se consideran estrictamente confidenciales durante los
cinco (5) años calendario siguientes contados a partir de la finalización del Año
Calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta la

0

38
terminación del contrato; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Para las interpretaciones basadas en los datos obtenidos como resultado de las
operaciones de este contrato, este plazo será de veinte (20) años calendario
contados a partir de la fecha de la obligación de entrega a LA ANH; o hasta la
terminación del contrato, o al momento de la devolución parcial de áreas en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras y autoridades competentes con jurisdicción sobre las Partes o
sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
CONTRATISTA o sociedades vinculadas se encuentren registradas; sin embargo,
deberá comunicar la entrega de la información a la otra Parte.

Las restricciones a la divulgación de información no impedirán que EL CONTRATISTA
suministre datos o información a compañías interesadas en una eventual cesión de
derechos con relación al Área Contratada, y siempre que dichas compañías suscriban
el correspondiente acuerdo de confidencialidad que dé cumplimiento a lo estipulado
en esta cláusula.

LA ANH se compromete a no entregar a terceros información o dato alguno obtenido
como resultado de las operaciones adelantadas por EL CONTRATISTA, dentro del
período de confidencialidad establecido, excepto cuando sea necesario para cumplir
alguna disposición legal aplicable a LA ANH, o en el desarrollo de sus funciones. En
los demás casos, dentro del periodo de confidencialidad LA ANH requerirá la
autorización previa de EL CONTRATISTA.

46. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de
confidencialidad que determina la cláusula anterior, se entiende que EL
CONTRATISTA transfiere a LA ANH todos los derechos sobre todos los datos y sus
interpretaciones, sin que por ello EL CONTRATISTA pierda el derecho a utilizar dicha

y

39
información. Desde este momento LA ANH podrá disponer de esa información
libremente.

47. INFORMACIÓN AMBIENTAL Y SOCIAL: EL CONTRATISTA mantendrá oportuna y
permanentemente informada a LA ANH sobre el avance de los trámites ambientales,
incluyendo todo cuanto se relacione con: el inicio de los mismos; la obtención de las
respectivas licencias, permisos y demás pronunciamientos de fondo; el inicio de
trámites administrativos sancionatorios; y la imposición de medidas preventivas y
sanciones. Así mismo, EL CONTRATISTA informará oportunamente sobre cualquier
dificultad que se presente en el curso de estos trámites y que pueda tener incidencia
en el cumplimiento de los plazos previstos,

48. INFORME EJECUTIVO SEMESTRAL: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información, y de la
exigida por la legislación colombiana, EL CONTRATISTA entregará a LA ANH, para
cada semestre calendario, la información básica y resumida de todos los asuntos de
interés, tales como, pero no limitadas a: prospectividad; Operaciones de Exploración,
Evaluación o Producción; reservas y producción actual y sus pronósticos; ejecución y
proyecciones para el Año Calendario siguiente; personal y seguridad industrial;
ambiente y comunidades; y contenido nacional en la contratación, entre otros.

Estos informes se entregarán dentro de los sesenta (60) días calendario siguientes al
final de cada semestre calendario. El informe del segundo semestre será el Informe
Anual de Operaciones.

49. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de este
contrato LA ANH podrá citar a EL CONTRATISTA a reuniones informativas.

CAPÍTULO VIII, GARANTÍAS, RESPONSABILIDADES Y SEGUROS

50. GARANTÍA DE CUMPLIMIENTO: EL CONTRATISTA deberá otorgar a favor de LA
ANH, en la forma, términos y condiciones previstos en el contrato, una garantía que
asegure el cumplimiento y la correcta ejecución de todas las obligaciones de cada
fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las

Y

40
demás actividades inherentes a tales obligaciones, así como para garantizar el pago
de las multas que se impongan por el incumplimiento del contrato. La ejecución de
esta garantía no exonera al EL CONTRATISTA del pago de todos los perjuicios que
ocasione el incumplimiento o la incorrecta ejecución del contrato y, por tanto, estos
pagos de los posibles perjuicios podrán ser acumulativos.

50.1. Forma de la garantía de cumplimiento: EL CONTRATISTA establecerá, a su
propio costo, una o varias cartas de crédito “stand-by”, de carácter incondicional e
irrevocable, y pagaderas a la vista, con un banco o una institución financiera
legalmente establecida en Colombia. EL CONTRATISTA podrá presentar otro
instrumento y/o institución, el (los) cual(es) deberá(n) ser previamente aceptado(s)
por LA ANH.

50.2. Monto de las garantías: El CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, las cuales se constituirán por el diez por ciento (10%)
del valor del Programa Mínimo Exploratorio y por el cien por ciento (100%) del valor
de la inversión adicional, nominado en dólares de los Estados Unidos de América y
pagadero en dólares, de acuerdo con la secuencia de entregas establecida en la
cláusula 50.3 y según se estipula en el anexo E. En ningún caso el valor de la
garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos de
América (USD $100.000).

50.3. Entrega de la garantía de cumplimiento: El CONTRATISTA entregará a LA ANH
la garantía de que trata esta cláusula, conforme a los términos esenciales del formato
contenido en el anexo E, con una antelación no menor de ocho (8) días calendario a
la fecha de inicio de cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso. Para la primera fase EL CONTRATISTA hará entrega de
las garantías dentro de los quince (15) días calendario, siguientes a la Fecha Efectiva.
La garantía de la Inversión Adicional se presentará por el cincuenta por ciento (50%)
del valor total de la misma, según lo establecido en el párrafo anterior. Si por razones
ajenas a la voluntad de EL CONTRATISTA, debidamente sustentadas, éste no pudiere
entregar las garantías a LA ANH en el plazo estipulado anteriormente, a solicitud de
EL CONTRATISTA, LA ANH podrá aplazar la fecha de entrega.
y

41
Si el contratista decide continuar con el contrato, un (1) mes antes de vencerse la
primera mitad de la duración de la primera fase del contrato, el contratista deberá
ampliar el monto la garantía de cumplimiento por el cincuenta por ciento (50%)
restante del valor de la Inversión Adicional.

La garantía de la Inversión Adicional podrá reducirse en el monto equivalente a los
trabajos que se hayan ejecutado a lo largo de la duración de la respectiva fase, una
vez recibida en el EPIS la información técnica resultante, a satisfacción de la ANH.
Para efectos de establecer el valor a reducir en la garantía, en lo que corresponde a
las actividades diferentes de sísmica y pozo, relacionadas con la Inversión Adicional,
el contratista deberá presentar el documento que acredite su valor.

Parágrafo: Conforme a lo establecido en la cláusula 60 (Condiciones resolutorias
previas), en caso que EL CONTRATISTA no entregue en el término establecido, la
garantía de cumplimiento o las prórrogas a la misma solicitadas por LA ANH para
asegurar el cumplimiento de las obligaciones exigidas en este contrato, LA ANH podrá
resolver el contrato.

50.4. Vigencia de las garantías: La garantía de cumplimiento que ampara el Programa
Mínimo Exploratorio tendrá una vigencia equivalente a la duración de la fase y seis
(6) meses más. La garantía de cumplimiento que ampara la Inversión Adicional
tendrá una vigencia equivalente a la mitad de la duración de la fase que se garantiza
y seis (6) meses más. Un (1) mes antes de vencerse la primera mitad de la duración
de la fase y, en caso que el contratista decida continuar con el contrato, deberá
igualmente extender la vigencia de las garantías de cumplimiento hasta por el plazo
restante de la fase del contrato objeto de la garantía y seis (6) meses más.

En caso de prórrogas de plazos contractuales, o por restitución de tiempos dentro de
la vigencia de una fase, las garantías deberán igualmente ser prorrogadas o
sustituidas por otras del mismo valor, con una vigencia mínima igual al tiempo de la
prórroga o del término restante de la fase en curso y seis (6) meses más.

50.5. Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en esta
cláusula. LA ANH informará su rechazo a EL CONTRATISTA y devolverá las garantías

0

4
presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá un plazo de quince
(15) días calendario para corregir la garantía respectiva. Si la garantía no se corrige,
será rechazada y se entenderá como no entregada para efectos de lo previsto en el
parágrafo del numeral 50.3.

50.6. Efectividad de las garantías: LA ANH hará efectivas las garantías cuando EL
CONTRATISTA incumpla en todo o en parte alguna las obligaciones garantizadas, sin
perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s)
carta(s) de crédito 'stand-by' no exonera a EL CONTRATISTA de su obligación de
indemnizar adicionalmente los daños y perjuicios que su incumplimiento hubiere
ocasionado. LA ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando sea necesario para cubrir el monto de las indemnizaciones.

51. RESPONSABILIDADES DE EL CONTRATISTA: EL CONTRATISTA asumirá, por su
propia cuenta, entre otras, las siguientes responsabilidades:

51.1. Responsabilidad laboral: Para todos los efectos legales, y particularmente para
la aplicación del artículo 34 del Código Sustantivo del Trabajo, EL CONTRATISTA se
constituye como único beneficiario del trabajo y dueño de todas las obras ejecutados
en desarrollo del presente contrato y, en consecuencia, las partes entienden que el
presente contrato no obliga a la ANH a ser solidaria con las responsabilidades
laborales de EL CONTRATISTA, el cual actúa como único empleador de los
trabajadores que contrate para el desarrollo de las actividades propias de este
contrato y, en consecuencia, será responsable de las obligaciones laborales que
surjan de las respectivas relaciones o contratos de trabajo, propias o de sus
subcontratistas, tales como pago de salarios y prestaciones sociales, aportes
parafiscales, afiliación y pago de cotizaciones o aportes por concepto de pensiones,
salud y riesgos profesionales al Sistema de Seguridad Social Integral conforme a la
Ley.

EL CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que
se requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
necesario para la realización de las operaciones de este contrato.

Y

43
En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones legales
que señalan la proporción de empleados y obreros nacionales y extranjeros.

51.2. Responsabilidad derivada de las operaciones: EL CONTRATISTA llevará a cabo
las operaciones materia de este contrato de manera diligente, responsable, eficiente
y adecuada técnica y económicamente. Se asegurará de que todos sus
subcontratistas cumplan los términos establecidos en este contrato, en las leyes
colombianas, y siguiendo las Buenas Prácticas de la Industria del Petróleo.

EL CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
ocasionados por sus subcontratistas.

Cuando EL CONTRATISTA subcontrate, las obras y servicios subcontratados serán
ejecutados a su nombre, en razón de lo cual EL CONTRATISTA mantendrá su
responsabilidad directa por todas las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales mo podrá exonerarse en razón de las
subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños y perjuicios causados a
terceros por EL CONTRATISTA, sus empleados, sus subcontratistas o los empleados
de estos últimos, en desarrollo de las operaciones objeto de este contrato.

51.3. Responsabilidad Ambiental: EL CONTRATISTA dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en
estas materias y a las Buenas Prácticas. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, de la
manera más eficiente y oportuna.

Para el desarrollo de actividades sujetas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, EL CONTRATISTA deberá iniciar todas las
actuaciones requeridas para el efecto, ante las autoridades competentes, a más
tardar dentro de los noventa (90) días calendario anteriores a la fecha programada
en el respectivo Plan de Exploración, para el inicio de la actividad sometida a dicho

requisito. 0

44
EL CONTRATISTA deberá tener en cuenta los plazos normales de licenciamiento
ambiental para poder cumplir con las actividades previstas en todas las fases del
contrato. El trámite normal de licencias ambientales no servirá como justificación
para solicitar prórrogas o suspensiones de términos en los plazos contractuales. En
todo caso, en el transcurso de dichos plazos, EL CONTRATISTA deberá informar
sobre el inicio y avances de la gestión que adelante para el cumplimiento de esta
obligación.

Se entenderá iniciado el trámite de solicitud de licencia ambiental cuando se
presenten los siguientes documentos:

a) Constancia de solicitud ante el MAVDT, del pronunciamiento sobre la necesidad
de elaboración del Diagnóstico Ambiental de Alternativas, cuando se requiera, y,

b) Constancia de inicio de la elaboración del estudio de impacto ambiental o del plan
de manejo ambiental, según sea el caso.

Si EL CONTRATISTA no cumple con el plazo establecido en este numeral o falta a la
diligencia debida dentro de los trámites respectivos no podrá invocar ante LA ANH
retrasos en la obtención de las licencias, permisos, concesiones o autorizaciones
como fundamento para acceder a una prórroga o suspensión de las obligaciones
contenidas en el contrato, y habrá lugar a la declaratoria de incumplimiento.

Cuando alguna actividad requiera de permisos, autorizaciones, concesiones o
licencias ambientales, EL CONTRATISTA se abstendrá de realizarla mientras no los
obtenga. Sin la aprobación de los estudios de impacto ambiental y la expedición de
las licencias ambientales correspondientes, oO cualquier otro requisito, EL
CONTRATISTA no podrá iniciar la respectiva actividad.

Las sanciones y medidas preventivas adoptadas por la autoridad ambiental
competente contra EL CONTRATISTA por el incumplimiento de las obligaciones
ambientales a su cargo serán causal de terminación del contrato por incumplimiento,
siempre que como resultado de las mismas pueda verse afectado el cumplimiento de
las obligaciones materia de ejecución de este contrato. 9

45
EL CONTRATISTA informará a LA ANH dentro de cada trimestre calendario sobre los
aspectos ambientales de las Operaciones que esté adelantando, de la aplicación de
los planes preventivos y de los planes de contingencia, y sobre el estado de las
gestiones adelantadas ante las autoridades ambientales competentes en materia de
permisos, autorizaciones, concesiones o licencias, según sea el caso.

52. PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES: Dentro de los
quince (15) días siguientes a la iniciación de la primera fase, EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones, y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA, en su condición de único y verdadero empleador de los mismos, para
la ejecución de las actividades directamente derivadas de este contrato,

Ocho (8) días antes del inicio de cada fase subsiguiente del Período de Exploración, y
de cada año calendario durante el Período de Producción, el contratista renovará la
póliza o presentará una nueva en su reemplazo. La vigencia de la póliza no será
inferior al plazo de fase correspondiente y tres (3) años más, durante el periodo de
exploración, y de cuatro (4) años para cada renovación anual durante el Período de
Producción y, en todo caso, hasta tres (3) años contados a partir de la fecha prevista
para la terminación del contrato.

El valor asegurado será como mínimo del cinco (5%) del valor de la inversión anual
de cada fase exploratoria, o del diez por ciento (10%) de los costos totales anuales
estimados del personal destinado directamente a las Área de Exploración, para cada
Año Calendario, a elección de EL CONTRATISTA, durante el Período de Exploración; o
del diez (10%) de los costos totales anuales del personal destinado directamente a
las Áreas de Producción, durante el Período de Producción, para el primer año de la
vigencia de la póliza o para cada año subsiguiente, a ser ajustado en cada
renovación.

53. SEGUROS: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier

Y

46
trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de
los seguros que considere necesarios. Los costos, que demande la contratación y
vigencia de estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

54. INDEMNIDAD: EL CONTRATISTA indemnizará, defenderá y mantendrá indemne
a LA ANH y a sus empleados y propiedades por cualquier reclamo o acción derivada
de acciones u omisiones en el desarrollo y ejecución de este contrato por EL
CONTRATISTA sus directores, agentes, personal, empleados y representantes. EL
CONTRATISTA será el único responsable por los daños o pérdidas causadas a
terceros por acciones u omisiones de EL CONTRATISTA, sus directores, agentes,
personal, empleados y representantes en desarrollo y ejecución del contrato.

CAPÍTULO IX. DEVOLUCIÓN DE ÁREAS

55. DEVOLUCIONES OBLIGATORIAS DE ÁREAS: EL CONTRATISTA devolverá las
áreas de Exploración, de Evaluación y de Producción en todos los casos previstos en
este contrato como causales de devolución, bien por renuncia, por vencimiento de los
plazos, por los casos previstos en la cláusula 15 (numeral 15.1), por no llevar a cabo
las actividades de los correspondientes Programas de Trabajo o, en general, por
cualquier otra causa contractual que imponga a EL CONTRATISTA la obligación de
devolver áreas.

Parágrafo: EL CONTRATISTA se obliga a devolver el cincuenta por ciento del área del
contrato al finalizar la primera fase del mismo, excepto si el área contratada tiene
una extensión inferior a las 45.000 hectáreas.

56. DEVOLUCIONES VOLUNTARIAS DE ÁREAS: En cualquier momento EL
CONTRATISTA podrá hacer devoluciones parciales del Área Contratada, siempre y
cuando no se afecte el cumplimiento de las obligaciones contraídas en virtud de este
contrato. Si tales devoluciones voluntarias se efectúan durante la vigencia del Periodo
de Exploración, se acreditarán para efectos de cualquier devolución obligatoria de
áreas.

57. DELINEACIÓN DE LAS ÁREAS DEVUELTAS: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares

Yo 4
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo, en lo
posible, una rejilla similar a la formada por las planchas cartográficas del Instituto
Geográfico “Agustín Codazzi”, con una resolución no inferior a dos grados y medio
(2,59) en coordenadas referidas al datum MAGNA-SIRGAS.

58. RESTAURACIÓN DE LAS ÁREAS DEVUELTAS: EL CONTRATISTA realizará todas
las actividades de Abandono necesarias y restaurará las áreas devueltas conforme a
lo dispuesto en la legislación colombiana y en este contrato.

59. FORMALIZACIÓN DE LAS DEVOLUCIONES DE ÁREAS: Toda devolución de áreas
realizada en desarrollo de este contrato se formalizará mediante acta firmada por las
partes. De no ser posible lo anterior, LA ANH la formalizará mediante acto
administrativo.

CAPÍTULO X. CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

60. CONDICIONES RESOLUTORIAS: En los casos en los que se requiera el
cumplimiento de condiciones previas al inicio de una fase o período, o dentro de un
plazo determinado posterior a la iniciación de una fase o período, LA ANH podrá
resolver el contrato si no se cumple la condición. Para el efecto, LA ANH comunicará
por escrito a EL CONTRATISTA, para que en un término de 10 días calendario dé las
explicaciones del caso. Si EL CONTRATISTA no presenta una justificación razonable,
LA ANH resolverá el contrato y EL CONTRATISTA no tendrá derecho a reclamo
alguno.

Las condiciones a que se refiere esta cláusula son:

a) la no constitución de la sucursal de empresa extranjera dentro del tiempo
establecido en el contrato, cuando así se requiera;

b) la omisión injustificada en la entrega de cualquiera de las garantías previstas en
el contrato; o

c) la omisión injustificada en la entrega del Plan de Exploración dentro de los plazos
señalados en la Cláusula 7 de este Anexo.
Ys
61. PROCEDIMIENTO DE INCUMPLIMIENTO: En el evento en que durante la
ejecución del contrato se presente(n) incumplimiento(s) de la(s) obligaciones y/o
prestaciones a cargo de EL CONTRATISTA, las partes convienen recíprocamente que
se causarán multas y/o se dará lugar a la terminación del contrato, para lo cual LA
ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual, LA ANH así lo informará a EL
CONTRATISTA mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten o las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los veinte (20) días hábiles siguientes al recibo de la
correspondiente comunicación EL CONTRATISTA no presenta objeción mediante
escrito motivado y debidamente soportado, se entenderá que acepta la existencia del
incumplimiento.

Si, por el contrario, EL CONTRATISTA considera que no se presentó incumplimiento,
o que el incumplimiento se encuentra debidamente justificado, así lo expondrá en
escrito motivado y debidamente soportado, dirigido a LA ANH, dentro del mismo
término señalado en el párrafo precedente.

Una vez establecido el incumplimiento, si LA ANH considera que las razones que
llevaron al incumplimiento de EL CONTRATISTA son aceptables, este dispondrá de
sesenta (60) días, contados a partir de la fecha en que se venció el plazo para
terminar la respectiva obligación objeto del incumplimiento para subsanarlo. Si este
plazo es insuficiente para cumplir las obligaciones pendientes, LA ANH podrá
conceder un plazo adicional para este propósito. En todo caso El CONTRATISTA,
dentro de los quince (15) días hábiles siguientes al recibo de la comunicación en que
la ANH le otorgue el plazo para subsanar el incumplimiento, presentará las garantías
necesarias por el plazo que se otorgue para subsanar el incumplimiento y seis (6)
meses más. De lo contrario, el plazo otorgado no será válido y procederá la
declaración de incumplimiento.

En ningún caso el plazo contemplado en esta cláusula para subsanar el
incumplimiento constituye una prórroga del plazo pactado para la respectiva fase
contractual, ni modifica los plazos de las fases siguientes del período de exploración.

0

49

e
Si las razones expuestas por EL CONTRATISTA para justificar el incumplimiento no
son aceptables para LA ANH, EL CONTRATISTA no dispondrá de plazo adicional
alguno para subsanar el incumplimiento.

Si LA ANH considera que las razones que llevaron al incumplimiento son inaceptables,
o cuando habiendo sido consideradas aceptables expresamente por la ANH el mismo
no se subsanó dentro del plazo otorgado para ese fin, de manera discrecional y
dependiendo de la gravedad del incumplimiento, determinará si impone multa o da
por terminado el contrato de acuerdo con las cláusulas siguientes,

Los actos administrativos que pongan fin a las respectivas actuaciones estarán
sujetos a los recursos de Ley.

62. MULTAS: Como apremio a EL CONTRATISTA, una vez establecido el
incumplimiento, LA ANH podrá imponer Multas que conminen a la satisfacción oportuna,
eficaz y eficiente de las obligaciones a cargo de EL CONTRATISTA,

En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causarán
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$
50.000) por la primera vez, hasta por el doble de la inicialmente impuesta por la
segunda vez, y así sucesivamente, doblando el valor del tope máximo de las multas
causadas, hasta igualar el valor de la garantía.

Vencidos los términos señalados por LA ANH para el pago de Multas y/o el
cumplimiento de las respectivas obligaciones incumplidas por parte de EL
CONTRATISTA, sin que este haya cumplido las respectivas obligaciones, LA ANH
podrá dar por terminado el contrato y hacer efectiva la garantía de cumplimiento del
contrato.

CAPÍTULO XI. TERMINACIÓN

63. CAUSALES DE TERMINACIÓN: Este contrato terminará y cesarán los derechos de
EL CONTRATISTA, en cualquiera de los casos enunciados a continuación:

50

40
a) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los casos
previstos en el numeral 4.1.1.

b) Por vencimiento del Periodo de Exploración, sin que EL CONTRATISTA hubiere
dado aviso de descubrimiento, conforme a la cláusula 13.

c) Por vencimiento del Periodo de Exploración, cuando EL CONTRATISTA hubiere
dado Aviso de Descubrimiento sin presentar el respectivo Programa de Evaluación
conforme a la cláusula 14.

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de Producción.

e) Por vencimiento del plazo del Período de Producción. En estos casos, terminarán
los efectos del contrato respecto del Área de Producción en la que se hubiere
terminado el Periodo de Producción.

f) Por la aplicación de alguna de las causales de terminación unilateral previstas en
este contrato.

9) Por la declaración de terminación por incumplimiento de EL CONTRATISTA.

h) Por la ocurrencia de alguna de las causales de terminación obligatoria o caducidad
que ordene la ley.

1) En cualquier tiempo por mutuo acuerdo entre las Partes.

En los casos previstos en los literales f), g), y h), LA ANH hará efectiva la garantía de
que trata la cláusula 50, sin perjuicio de cualquier recurso o acción que decida
interponer.

64. TERMINACIÓN DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE
EXPLORACIÓN: Al vencimiento del Periodo de Exploración terminará el contrato si no
existe un Área de Producción, un Área de Evaluación o un Aviso de Descubrimiento
en la última fase del Período de Exploración en el Área Contratada, comunicado por
EL CONTRATISTA. En este caso EL CONTRATISTA devolverá a LA ANH la totalidad
del Área Contratada, sin perjuicio del cumplimiento de las demás obligaciones, y
queda obligado a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y

yg”

YO
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

65. TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN: En cualquier
momento durante el Periodo de Producción EL CONTRATISTA podrá dar por
terminado este contrato con respecto a cualquier Área de Producción, para lo cual
informará por escrito a LA ANH con una anticipación no inferior a un (1) año, sin
perjuicio del cumplimiento de las demás obligaciones.

66. TERMINACIÓN UNILATERAL: Unilateralmente, LA ANH podrá declarar terminado
este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de El CONTRATISTA que afecte gravemente el
cumplimiento del contrato.

c) Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas
afecten gravemente el cumplimiento del contrato.

67. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación y/o
imposición de multas por incumplimiento:

a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo
dispuesto en el numeral 51.3 de la cláusula 51.

b) Ceder este contrato, total o parcialmente, o su operación, sin dar cumplimiento a
lo previsto en la cláusula 75.

c) Suspender injustificadamente las Operaciones de Exploración durante más de seis
(6) meses continuos dentro de una misma fase.

d) Suspender injustificadamente las Operaciones de Evaluación y/o de Producción,
por un término mayor a la mitad del plazo del Programa de Evaluación en un

y 2
Área de Evaluación, o durante seis (6) meses consecutivos en un Área de
Producción. En estos casos, terminarán los efectos del contrato respecto del Área
de Evaluación o de Producción en la que se hubiere presentado la suspensión de
las Operaciones.

e) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

f) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica resultante de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción.

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

68. TERMINACIÓN OBLIGATORIA Y CADUCIDAD: LA ANH declarará la terminación, la
caducidad y la liquidación obligatoria de este contrato ante la ocurrencia de las
causales ordenadas por ministerio de la ley, tales como las previstas en la Ley 418 de
1997, sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de
2002, ó en la Ley 40 de 1993, o en las leyes que las sustituyan o reformen.

69. REVERSIÓN DE ACTIVOS: Cuando por cualquier causa terminen los derechos y
obligaciones operativas respecto de algún Área de Producción, EL CONTRATISTA
dejará en buen estado los pozos que en tal época sean productivos y las
construcciones y otras propiedades inmuebles, todo lo cual pasará gratuitamente a
LA ANH con las servidumbres y bienes adquiridos para beneficio de la producción
hasta el Punto de Entrega, aunque tales bienes no se encuentren dentro de la
respectiva Área de Producción.

Respecto de los bienes muebles destinados exclusivamente al servicio de esa Área de
Producción, si la terminación tiene lugar por la causal d) de la cláusula 63, antes de
cumplirse los primeros diez (10) años del Período de Producción, EL CONTRATISTA
tendrá la obligación de ofrecérselos en venta por su valor en libros a LA ANH. Si en el
término de tres (3) meses, contados a partir de la fecha del ofrecimiento, LA ANH no
hubiere respondido afirmativamente, EL CONTRATISTA podrá disponer de ellos
libremente. Si la terminación tiene lugar transcurridos los primeros diez (10) años del

ES MO
Período de Producción, tales bienes pasarán gratuitamente a LA ANH. En los demás
casos, estos bienes revertirán gratuitamente a LA ANH.

LA ANH establecerá cuales pozos, entre los que se encuentren en producción en tal
época, deberán ser abandonados y cuales continuarán en producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes será
sometido al procedimiento señalado en el Capítulo XII.

EL CONTRATISTA queda obligado a ceder a LA ANH, o a quien ella indique, la licencia
ambiental y los recursos económicos necesarios para atender las obligaciones de
Abandono. La aplicación de esta cláusula no implicará una sustitución patronal entre
EL CONTRATISTA y LA ANH.

69.1. Vehículos de financiación de proyectos: El CONTRATISTA transferirá
gratuitamente a LA ANH, a la devolución del área o a la terminación del contrato
cuando una u otra tengan lugar transcurridos los primeros diez (10) años del Período de
Producción, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de Construcción, Operación y
Reversión de bienes: BOT ("Build, Operate and Transfer"), BOMT ("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer”), MOT ("Modernize,
Operate and Transfer") y similares, que a la terminación de los mismos establezcan la
obligación de transferir la propiedad de los bienes, equipos e instalaciones a EL
CONTRATISTA. En todo caso, en el evento que dichos contratos se celebren por un
plazo mayor al del Período de Producción, requerirán previa autorización de LA ANH.

69.2. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Producción, con intervalos razonables, por
lo menos cada tres (3) años calendario, clasificándolos según sean de propiedad de
EL CONTRATISTA o de terceros. LA ANH tendrá el derecho de estar representada
cuando se efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a LA
ANH con una antelación no inferior a quince (15) días calendario.

69.3. Disposición de los activos: EL CONTRATISTA podrá disponer en cualquier

tiempo de los bienes o equipos que se localicen hasta el Punto de Entrega y que no
sean indispensables para mantener las condiciones de producción existentes. No

Da y
obstante lo anterior, después de transcurridos diez (10) años del Periodo de
Producción de cada Área de Producción, o cuando se haya producido un ochenta por
ciento (80%) de sus reservas probadas, lo primero que ocurra, EL CONTRATISTA
requerirá la aprobación previa de LA ANH para efectuar tales disposiciones.

70. OBLIGACIONES POSTERIORES: Terminado este contrato por cualquier causa y
en cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros así como las contraídas en este
contrato. Esto incluye, para EL CONTRATISTA, asumir la responsabilidad por pérdidas
y daños resultantes cuando el contrato haya sido terminado unilateralmente, y
cuando, por causas imputables a EL CONTRATISTA, haya lugar a indemnizaciones y
compensaciones de tipo legal.

71. ABANDONO: Sin perjuicio de lo señalado en el cláusula 69, en todos los casos en
que haya lugar a la devolución de áreas, tanto en tierra como costa-fuera, EL
CONTRATISTA programará y realizará todas las actividades de Abandono, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo.

71.1. Iniciación del Abandono: Dentro de los sesenta (60) días siguientes a la fecha
en que deba tener lugar la devolución de áreas de Exploración o de las Áreas de
Evaluación, EL CONTRATISTA iniciará el proceso de Abandono, a satisfacción de LA
ANH y de las demás autoridades competentes, el cual no podrá ser interrumpido sin
justificación.

71.2. Abandono de áreas de Producción: El Plan de Desarrollo de cada Área de
Producción incluirá el programa de Abandono correspondiente. Así mismo, en las
actualizaciones al Plan de Desarrollo de que trata la cláusula 20, EL CONTRATISTA
hará los ajustes necesarios al programa de Abandono.

72. LIQUIDACIÓN DEL CONTRATO: Dentro de los cuatro (4) meses siguientes a la
terminación de las actividades relativas a este contrato, las Partes liquidarán el
contrato, para lo cual suscribirán un acta de liquidación. Si dentro del plazo
anteriormente indicado las Partes no han realizado la liquidación o no han llegado a
un acuerdo sobre el contenido de la misma, LA ANH liquidará unilateralmente el

Vos
contrato, cuando disponga de toda la información necesaria para este efecto, y le
informará a EL CONTRATISTA sobre la existencia o no de obligaciones pendientes.

CAPÍTULO XII. SOLUCIÓN DE CONTROVERSIAS

73. INSTANCIA EJECUTIVA: Toda diferencia o desacuerdo que surja en desarrollo
del contrato, y en relación con el mismo, será solucionada por los funcionarios de las
Partes autorizados para el efecto.

Si en el término de treinta (30) días calendario, contados a partir del aviso escrito, el
desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta.

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes
mencionados, las Partes llegaren a un acuerdo o decisión sobre el asunto en
cuestión, dentro de los quince (15) días calendario después de logrado dicho acuerdo
o decisión se suscribirá el acuerdo o la decisión adoptada.

74. INSTANCIA DE PERITAJE Y DE ARBITRAJE: Si dentro de los citados treinta (30)
días los más altos ejecutivos de las Partes (residentes en Colombia) no llegaren a un
acuerdo o decisión, o si dentro de los mencionados quince (15) días no suscribieren
el acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a los
mecanismos previstos en esta cláusula, según el caso, de la siguiente manera:

74.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno principal por cada Parte y, un tercero
designado por los dos expertos principales. A falta de acuerdo entre éstos, y a
petición de cualquiera de las Partes, dicho tercero será nombrado por la asociación
de profesionales más afín al objeto de la controversia, que sea cuerpo técnico
consultivo del Gobierno Nacional y con sede en Bogotá D.C.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de

y 5
las Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación
del plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

74.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados, designados
así: uno por cada Parte y un tercero por los dos principales expertos. A falta de
acuerdo entre éstos, y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá D.C. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en el numeral anterior.

74.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

74.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por
medio de arbitraje.

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes.

Vs
En todo caso, los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho.

El arbitraje será conducido en idioma castellano.

74.5. Exclusión: De conformidad con lo estipulado en el parágrafo del numeral 4.2.1.
de la cláusula 4, la falta de acuerdo entre las Partes para la extensión del Periodo de
Producción de cada Área de Producción no dará lugar a desacuerdo y no se sujetará a
los procedimientos establecidos en esta cláusula.

CAPÍTULO XIII. DISPOSICIONES VARIAS

75, DERECHOS DE CESIÓN: EL CONTRATISTA tiene derecho a ceder o transferir
total o parcialmente sus intereses, derechos y obligaciones emanados de este
contrato, con la previa autorización escrita de LA ANH, a otra compañía, consorcio o
unión temporal que tenga las capacidades requeridas en el proceso de selección
Ronda Colombia 2010 para el respectivo bloque.

75.1. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a LA
ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica, operacional, medioambiental y de responsabilidad social empresarial el valor
de los derechos y obligaciones a ceder, el alcance de la operación, etc.

Dentro de los sesenta (60) días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL CONTRATISTA, luego de lo cual adoptará su
determinación sin que esté obligada a motivarla.

En el evento en que cualquiera de las empresas que conforman EL CONTRATISTA,
adelante procesos de fusión, escisión, absorción o transformación societaria de otra
índole, bastará con informar a LA ANH dentro de los dos (2) meses siguientes a la
culminación del respectivo proceso, sin perjuicio de la información que pudieran
requerir otras autoridades colombianas, siempre y cuando EL CONTRATISTA

Y 58
resultante de cualquiera de los anteriores procesos acredite las capacidades y reuna
los requisitos exigidos en el proceso de selección Ronda Colombia 2010 (Open
Round) para sus respectivos bloques.

LA ANH se reserva el derecho de evaluar las nuevas condiciones de EL CONTRATISTA
o de cualquiera de las empresas que lo conforman, y podrá requerir el otorgamiento
de garantías.

Parágrafo: De acuerdo con sus facultades, el Consejo Directivo de la ANH podrá
abstenerse de aprobar cualquier solicitud de cesión.

76. FUERZA MAYOR Y HECHOS DE TERCEROS: Para efectos de este contrato,
Fuerza Mayor es el imprevisto al cual no es posible resistir, como una ley, un acto de
autoridad, un naufragio, un terremoto o similares; y, Hecho de Terceros es el
irresistible, jurídicamente ajeno a la Parte que lo alega, como una guerra, un acto
malintencionado de terceros, o similares.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros,
se considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando
constituyan una causa fuera del control y/o previsión razonable de la parte afectada,
y la Parte que recibe el aviso acepte la irresistibilidad y el carácter de impedimento
para el cumplimiento de las obligaciones contractuales del hecho alegado.

El cumplimiento de las obligaciones de este contrato se suspenderá durante todo el
tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas, total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Trresistibles
de Terceros.

La presencia de Fuerza Mayor y/o de Hechos Irresistibles de Terceros se reconocerá
como sigue:

76.1. Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales

circunstancias, dará aviso a la otra dentro de los quince (15) días calendario
siguientes, invocando esta cláusula y entregando las justificaciones apropiadas,

9 * y
especificando la naturaleza de las circunstancias que se presentan, la forma como se
afecta el cumplimiento de obligaciones, el período estimado de impedimento de las
actividades y cualquier otra información que permita demostrar la ocurrencia del
hecho, su irresistibilidad y sus efectos.

76.2. Aceptación y suspensión temporal de obligaciones: Dentro de los veinte (20)
días hábiles siguientes al recibo del aviso, la Parte no afectada responderá por escrito
aceptando o no la circunstancia eximente de responsabilidad. Con esta aceptación se
suspenderán los plazos para el cumplimiento de las obligaciones afectadas. En este
caso, la suspensión tendrá lugar a partir del momento en que ocurrió el hecho
invocado como causal de exoneración.

Si la Parte no afectada no responde dentro de este plazo, se entenderá
provisionalmente aceptada la ocurrencia de la causal invocada y quedará suspendido
el cumplimiento de la obligación afectada hasta que la parte no afectada se
pronuncie. La suspensión sólo interrumpe el cumplimiento de las obligaciones
afectadas.

76.3. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) días calendario siguientes.

La Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

76.4. Restitución de plazos: Cuando la suspensión impida el cumplimiento de las
Operaciones, y tal impedimento se prolongue por más de dos (2) meses
consecutivos, LA ANH reconocerá la totalidad del plazo contractual que faltaba al
inicio de la suspensión, para la terminación la respectiva fase o período, sin perjuicio
de que EL CONTRATISTA deba prorrogar la garantía existente o constituir una nueva,
en los términos de la cláusula 50.

Parágrafo: Para los efectos del presente contrato, el invierno normal o los trámites de
licenciamiento ambiental en términos no constituirán causal de exoneración a título

Ys
de fuerza mayor o caso fortuito respecto a la obligación de perforación del pozo,
mientras tales situaciones sean previsibles por EL CONTRATISTA.

77. IMPUESTOS: EL CONTRATISTA se somete a la legislación tributaria colombiana.

78. MONEDA: Todos los pagos que EL CONTRATISTA deba hacer en favor de LA
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos de
América, cuando así lo permitan las normas cambiarias, o en pesos colombianos y en
el banco que LA ANH designe para tal fin. El CONTRATISTA podrá hacer pagos en
divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por LA
ANH.

78.1. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados
Unidos de América a pesos se aplicará la tasa de cambio representativa del mercado
certificada por la Superintendencia Financiera, o la entidad que haga sus veces,
aplicable al día de la liquidación respectiva.

78.2. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de LA
ANH en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio.

79. COMUNICADOS EXTERNOS: Cuando EL CONTRATISTA requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato sobre
información que pueda afectar el normal desarrollo del presente contrato, EL
CONTRATISTA deberá comunicarlo previamente a LA ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados,
Descubrimientos declarados o a ser declarados comerciales y volúmenes de reservas
de Hidrocarburos deberán ser comunicados a LA ANH con una antelación mínima de
dos (2) días.

Parágrafo: Cuando EL CONTRATISTA se encuentre registrado en el mercado de
valores de Colombia o de cualquier otro país, la información será entregada con una
antelación mínima de un (1) día, o dentro de los términos señalados por la
Superintendencia Financiera de Colombia o por autoridad competente, ya sea en

Y 61
Colombia o en el exterior, en relación con información relevante que se deba
entregar a los mercados.

80. LEY APLICABLE: Este contrato se rige en todas sus partes por las leyes
colombianas. EL CONTRATISTA renuncia a intentar reclamación diplomática en todo
lo tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el
caso de denegación de justicia. Se entiende que no habrá denegación de justicia
cuando EL CONTRATISTA ha tenido acceso a todos los recursos y medios de acción
que proceden conforme a las leyes colombianas.

81. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano.

82. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como domicilio
la ciudad de Bogotá, D.C., República de Colombia.

83. FAVORABILIDAD (TRANSITORIA): En caso que la minuta suscrita con otros
contratistas adjudicatarios del proceso Ronda Colombia 2010 contenga condiciones
más favorables, cualquiera de las Partes podrá acogerse a estas condiciones
mediante la suscripción de un otrosí.

Parágrafo: La Parte interesada deberá dar aviso a la otra parte dentro del mes
siguiente a la terminación del plazo establecido para la firma de los contratos
correspondientes al proceso Ronda Colombia 2010 sobre su intención de acogerse a
la presente disposición transitoria.

(Fin del Anexo A)

62
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
ANEXO B. ÁREA CONTRATADA

BLOQUE: COR - 33

El área total comprendida dentro del bloque descrito a continuación es de cuarenta y
tres mil cuatrocientos veintinueve (43.429) hectáreas con tres mil cinco (3.005)
metros cuadrados, el cual se encuentra en un area de ciento siete (107) hectáreas
con cinco mil doscientos doce (5.212) metros cuadrados dentro del polígono A
definido en el Artículo 4% del Acuerdo número 008 del 3 de mayo de 2004. La
información cartográfica fue tomada del Mapa político de Colombia, archivo digital del
L.G.A.C, a escala 1:1'500.000. El bloque se encuentra ubicado dentro de las
jurisdicciones municipales de Bogotá, Fusagasugá, Pasca, Nilo, Arbelaez, Pandi, San
Bernardo y Venecia en el Departamento de Cundinamarca, Melgar e Icononzo en el
Departamento del Tolima. Esta área se describe a continuación, tal como aparece en
el mapa que se adjunta como anexo “B”, que forma parte de este contrato, así como
los cuadros correspondientes; se ha tomado como punto de referencia el Vértice
Geodésico GPS-D-C-23 del Instituto Geográfico Agustín Codazzi, cuyas coordenadas
planas GAUSS con origen Bogotá, dátum MAGNA-SIRGAS son: N:950417,043 metros,
E:989334,062 metros, las cuales corresponden a las coordenadas geográficas dátum
MAGNA-SIRGAS — Latitud 4%08'52,10745" al Norte del Ecuador, Longitud
74%10'24,8576" al Oeste de Greenwich.

Punto A:

De dicho vértice, se continúa con rumbo N 41? 0' 6,491" W, por una distancia de
12930,813 metros hasta llegar al punto A, cuyas coordenadas son N: 960175,7843
metros, E: 980850,3784 metros.

Punto B:
De dicho vértice, se continúa por el PAN SUMAPAZ, por una distancia de 39.498,576

metros hasta llegar al punto B, cuyas coordenadas son N: 946117,05481 metros, E: >
973889,45529 metros. do 2

Y
Punto C:

De dicho vértice, se continúa con rumbo N 89* 58' 26,776" W, por una distancia de
27836,617 metros hasta llegar al punto C, cuyas coordenadas son N: 946129,63588
metros, E: 946052,841 metros.

Punto D:

De dicho vértice, se continúa con rumbo N 41? 59' 52,312" E, por una distancia de
6415,482 metros hasta llegar al punto D, cuyas coordenadas son N: 950897,42799
metros, E: 950345,45851 metros.

Punto E:

De dicho vértice, se continúa con rumbo N 2% 36' 9,368" E, por una distancia de
4161,347 metros hasta llegar al punto E, cuyas coordenadas son N: 955054,4822
metros, E: 950534,41842 metros.

Punto F:

De dicho vértice, se continúa con rumbo N 18% 15' 48,325" E, por una distancia de
3167,772 metros hasta llegar al punto F, cuyas coordenadas son N: 958062,68039
metros, E: 951527,1549 metros.

Punto G:

De dicho vértice, se continúa con rumbo N 19% 3' 14,255" W, por una distancia de
2434,818 metros hasta llegar al punto G, cuyas coordenadas son N: 960364,0988
metros, E: 950732,28782 metros.

Punto H:

De dicho vértice, se continúa con rumbo N 83* 5' 56,505" W, por una distancia de
6032,187 metros hasta llegar al punto H, cuyas coordenadas son N: 961088,88819
metros, E: 944743,80178 metros.

Punto I:
De dicho vértice, se continúa con rumbo S 45? 20' 42,039" W, por una distancia de
7570,926 metros hasta llegar al punto I, cuyas coordenadas son N: 955767,76823

metros, E: 939358,20979 metros. La línea “C-D-E-F-G-H-I” colinda en toda su 165

Z

40
extensión con el bloque BOQUERON operado por la compañía PETROBRAS
COLOMBIA.

Punto J:

De dicho vértice, se continúa con rumbo N 9* 12' 10,651" E, por una distancia de
6042,214 metros hasta llegar al punto J, cuyas coordenadas son N: 961732,20661
metros, E: 940324,55409 metros.

Punto K:

De dicho vértice, se continúa con rumbo N 9% 12' 10,485" E, por una distancia de
8,084 metros hasta llegar al punto K, cuyas coordenadas son N: 961740,18609
metros, E: 940325,8469 metros.

Punto L:

De dicho vértice, se continúa con rumbo S 89? 58' 50,812" E, por una distancia de
12774,588 metros hasta llegar al punto L, cuyas coordenadas son N: 961735,9011
metros, E: 953100,4343 metros.

Punto M:

De dicho vértice, se continúa con rumbo S 89* 58' 50,813" E, por una distancia de
27750,419 metros hasta llegar al punto M, cuyas coordenadas son N: 961726,5928
metros, E: 980850,8522 metros.

De dicho vértice, se continúa con rumbo S 0* 1' 3,018" W, por una distancia de
1550,809 metros hasta llegar al punto A, punto de partida y cierre de la alinderación. 19

2
CÁLCULO DE ÁREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS
GAUSS ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS

Tabla de datos y Resultados para el BLOQUE COR - 33

Jurisdicciones municipales Bogotá, Fusagasugá, Pasca, Nilo, Arbelaez, Pandi, San
Bernardo y Venecia en el Departamento de Cundinamarca, Melgar e Icononzo en el

Departamento del Tolima

COORDENADAS PLANAS Dif,
NORTE ESTE Nortes

950.417,043 po |
E 7] 9.158,74

Distancia

-8.483,68

980.850,378

-6.960,92

i

N41%0'6,491" W

$26” 20' 29,299" W

989.334,062
960.175,784
[ 15687,649 |-14.058,73
B 946.117,055 973.889,455

[O —[rawogr
po ——— [27836617 | 12,8
a 946.129,636 946.052.841 [| |

-27.836,61

N 89" 58' 26,776" W

N41*59' 52,312" E

N 2*36' 9,368" E

N 18* 15' 48,325” E

.052, | 7]
AAA] 6415482 | 4 4.292,62

D 950.897.428 | 950.345.459 |
15896

[sas ze | sosa | ]
3167,772 | 3.008,20 | 992,74
E 958.062.680 | 951.527,155

-794,87

G 960.364,099

N 1993' 14,255" W

988,49

AAA DELETE MEET

950.732,288
6032,187 724,79

N 83? 5' 56,505" W

[Ef aereas | omvasao | [7] IA

7570.92 15.385,59

1 955.767,768 939.358,210 |

5.964,44 966,34 N9* 12' 10,651" E

AAA a] 7 13 NTE

SA 3I5 BAT IEA AAA]

OS EE
961.735.901 953.100,434 | |

27750419 | 931 | 27.750,42 | 589*38"50,813"E

961.726,593 | 980.850,852
po |]

1550,809 | -1.550,81 -0,47

S0* 13,018" W

960.175,784 980.850,378 [

AREA DEL BLOQUE (Ha): 43.429,3005

MAPA

260000 100p000

POLIGONO A

y)

BLOQUE COR 33
QUE CONSTITUYE EL

ANEXO -B-

3 AREA BLOQUE : ............ 43.429,3005 Ha i
E AREA EN PONIGONOA"... .107,5212 Ha
969000

(Fin del Anexo B)
CONTRATO DE EXPLORACION Y PRODUCCIÓN
ANEXO C. PROGRAMA OBLIGATORIO DE EXPLORACIÓN

BLOQUE: COR - 33
Fase 0

La ejecución de cada una de las actividades de exploración y explotación que se
acuerdan en este contrato, en cuanto sean susceptibles realmente de afectar la
integridad étnica, social, económica y cultural de las comunidades indígenas y/o
afrodescendientes, queda condicionada a la realización de la consulta previa,
conforme a lo dispuesto en el artículo 330 de la Constitución Nacional, el Convenio
169 de 1991 de la OIT y la Ley 21 de 1991.

Teniendo en cuenta lo anterior, este contrato incluye Fase O, con el objeto de que EL
CONTRATISTA adelante los trámites de verificación y certificación de presencia de
grupos étnicos en el área de influencia de las actividades exploratorias de la primera
fase y lleve a cabo las respectivas consultas previas cuando a ellas haya lugar.

La duración de la Fase O será de seis (6) meses contados a partir de la suscripción
del contrato. LA ANH evaluará a su criterio el otorgamiento de un plazo adicional de
tres (3) meses cuando EL CONTRATISTA esté desarrollando de manera diligente las
actividades necesarias para el desarrollo de la consulta previa y, a criterio de la ANH,
no haya sido posible conducirla, sobre la base del correspondiente soporte
documental.

No obstante lo anterior, la ANH podrá dar por terminada la Fase 0 cuando el proceso
de Consulta Previa haya culminado o se establezca que en el área de influencia del
proyecto no exista la presencia de grupos étnicos.

Así las cosas, dentro de los primeros sesenta (60) días calendario contados a partir
de la suscripción de contrato EL CONTRATISTA deberá dar inicio a los trámites de
consulta previa ante el Ministerio del Interior. En caso contrario, O cuando EL
CONTRATISTA no actúe diligentemente, la ANH procederá a resolver en contrato de

1

L
po
acuerdo con la cláusula número sesenta (60) del contrato relativa a las condiciones
resolutorias previas.

Durante la ejecución de la Fase no se generará contraprestación alguna a favor de
LA ANH.

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa Exploratorio
que se describe a continuación:

Total Actividad
Duració Actividad
36 meses | Perforación de 1 Pozo exploratorio A3 6.000.000

12.000.000
o
6.000.000 y
devolución
18.000.000
o
12.000,00

Perforación de 2 Pozos exploratorios A3 oO
2 |36 meses [Perforación de 1 Pozo exploratorio A3 y
devolución del 50% del área

Inversión sin devolución de Área:

Inversión con devolución de Área:

Programa Exploratorio Adicional

Fase | Duración Actividad Total Actividad
US$
1. 136 meses Adquisición, procesamiento e interpretación de 800.000
20 Km de sísmica 2D.

Inversión: 800.000

Inversión Total sin devolución de Área: 18.800.000
o

Inversión Total con devolución de Área: 12.800.000

EL CONTRATISTA se compromete a realizar los estudios preliminares en materia
ambiental, tales como el reconocimiento del área donde se identifiquen las posibles 2

2

Jo
afectaciones que generarían las actividades previstas, y las medidas de manejo que
se requieran para cada una de ellas.

(Fin del Anexo C)
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
ANEXO D. DERECHOS ECONÓMICOS

BLOQUE: COR-33
D.1. POR USO DEL SUBSUELO

Según lo establecido en la cláusula 38 del anexo A, por cada fase durante el período
de exploración, EL CONTRATISTA reconocerá y pagará a LA ANH un derecho cuyo
valor será, en dólares de los Estados Unidos de América, el que resulte de multiplicar
el número de hectáreas y fracción de hectárea del Área Contratada, excluidas las
Áreas de Producción, por el valor que se presenta en la siguiente tabla:

TABLA A: Valor 2011 por fase en USD / Hectárea
Por cada
hectárea
adicional a
100.000 Has.

Por las
primeras
100.000 Has.

> 18 < 18 > 18
meses | meses meses

Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a LA
ANH un derecho cuyo valor, en dólares de los Estados Unidos de América, será el
que resulte de multiplicar la producción de hidrocarburos que corresponde a EL
CONTRATISTA según la cláusula 29 por doce centavos de dólar más cuatro
centésimos de centavo de dólar de los Estados Unidos de América (USD 0.1204), por
cada barril de Hidrocarburos Líquidos.

Para gas natural este monto será de un céntimo de dólar más doscientos cuatro
milésimas de centavo de dólar de los Estados Unidos de América (USD 0.01204) por
cada mil pies cúbicos (1.000 PC).

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección u
otros procesos directamente relacionados con la producción del mismo campo de
donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 38.2 de la cláusula 38.

D.2. DERECHOS ECONÓMICOS POR PRECIOS ALTOS

A partir del momento en que la producción acumulada de hidrocarburos líquidos del
Área Contratada, incluyendo el volumen de regalías, supere los cinco (5) millones de
barriles, y en el evento de que el precio del crudo marcador “West Texas
Intermediate” (WTI) supere el Precio Base Po, dependiendo de la gravedad API del
crudo, según la Tabla B., o cuando la producción de gas alcance los cinco (5) años, y
se destine a la exportación, y el precio del marcador “U.S. Gulf Coast Henry Hub”
supere el Precio Base Po, según la misma tabla B., EL CONTRATISTA entregará a LA
ANH, en el punto de entrega, una participación en la producción neta de regalías
como lo establece la siguiente fórmula

Q= [(P— Po) /P]IxS

Donde:

Derecho económico a entregar a LA ANH
Precio WTI

Precio Base de referencia según la tabla B
S  = Porcentaje de participación según la tabla C

"

Q
P
Po
TABLA B.- Precios base de referencia

Gravedad API de Hidrocarburos Líquidos producidos ño 2010)
Mayor de 29% API 31.29
Mayor a 22 API e inferior o igual a 299 API 32.50
Mayor a15? API e inferior o igual a 22? API 33.71
Descubrimientos localizados a más de 300 mts. de profundidad 38.52
de agua
Mayor a 10* API e inferior o igual a 15? API 48.14
Gas natural exportado:
Distancia en línea recta entre punto de entrega y punto de recibo Po
en país de destino (USD/MMBTU)
Menor o igual a 500 km 7.23
Mayor a 500 y menor o igual a 1000 km 8.43
Mayor a 1000 km o planta de LNG 9,63
TABLA C.- Porcentajes de participación

Precio WTI (P) Porcentaje de participación (S)

Po < P < 2Po 30%

2Po <P < 3Po 35%

3Po < P < 4Po 40%

4Po < P < 5Po 45%

5Po <P 1] 50%

En la fórmula anterior se aplicarán las siguientes definiciones:

P: Para Hidrocarburos Líquidos, es el precio promedio del petróleo crudo marcador
“West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de América por 2

3

Y?
Barril (USD/BI) y para Gas Natural es el precio promedio para el gas natural
marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados Unidos de América
por millón de Unidad Térmica Británica BTU (USD/MMBTU). Estos promedios son
para el Mes calendario correspondiente, cuyas especificaciones y cotizaciones se
publican en medios de reconocido prestigio internacional.

Po: Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD/BI) y para
Gas Natural es el precio promedio por Gas Natural en Dólares de los Estados Unidos
de América por millón de Unidad Térmica Británica (USD/MMBTU), indicado en ta
tabla B.

Para la producción de Hidrocarburos Líquidos Pesados con una gravedad API menor
o igual a diez grados (109), EL CONTRATISTA no pagará a LA ANH Derecho por
Precios Altos.

Para Gas Natural: Este derecho se pagará a partir del quinto año de inicio de la
producción del campo, el cual consta en la resolución de aprobación expedida por la
autoridad competente y siempre que se cumpla una de las siguientes condiciones:

- Para el Gas Natural que se destine a la exportación: Este derecho se causará en
el evento de que el precio promedio en el mes calendario de producción del Gas
Natural marcador "U.S. Gulf Coast Henry Hub” supere el Precio Base Po.

- Para el Gas Natural que sea destinado al consumo interno en el país: En caso
de que su precio sea regulado por la Comisión de Regulación de Energía y Gas
—CREG — o la entidad que la sustituya, EL CONTRATISTA no pagará a LA ANH
Derecho por Precios Altos; en caso contrario, las Partes acordarán el gas
natural marcador que refleje las condiciones del mercado interno y el valor de
Po, que deberá ser equivalente al precio regulado, y suscribirán el respectivo
acuerdo.

Todos los valores correspondientes a los derechos económicos de que trata este
anexo, a excepción del precio base Po que corresponda al precio regulado para gas

qa
para consumo doméstico, se ajustarán anualmente a partir del primero (19) de enero
de cada año, según la siguiente fórmula:

Po = Po(n-1) x (1+ I(n-2))

Donde:

n: Es el año calendario que comienza y para el cual se hace el cálculo.

n-1: Es el año calendario inmediatamente anterior al año que comienza.

n-2: Es el año calendario inmediatamente anterior al año n-1.

Po: Es el Po que rige para el nuevo año como resultado de la fórmula,

aproximando a dos decimales.

Po(n-1): El es el valor de Po del Año calendario inmediatamente anterior (n-1).

Kn-2): Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América publicado por el Departamento
del Trabajo de ese país — PPI Finished Goods WPUSOP 3000 - entre el final
del año calendario n-2, y el índice correspondiente al final del año
inmediatamente anterior al mismo año n-2 aproximado a cuatro (4)
decimales.

El cálculo realizado anteriormente, se realizará en el mes de diciembre de cada año y
se aplicará al año siguiente.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, LA ANH escogerá el nuevo
petróleo crudo o gas natural marcador a utilizar y modificará la tabla con base en el
nuevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador “US Gulf
Coast Henry Hub”.

LA ANH indicará por escrito a EL CONTRATISTA la forma de pago de este derecho,
en dinero o en especie. Si LA ANH desea cambiar la forma de pago deberá
anunciarlo por escrito a EL CONTRATISTA con una antelación no menor a tres (3)
meses.
En caso que LA ANH opte por recibir este derecho en dinero se dará aplicación a lo
establecido en los numerales 35.2, 35.3 y 35.4 del Anexo A.

D.3. DERECHOS ECONÓMICOS COMO PORCENTAJE DE PARTICIPACIÓN

EL CONTRATISTA, pagará a LA ANH a título de derecho económico como porcentaje
de participación el 1% de la producción total después de Regalías.

(Fin del Anexo D)
MODELO

ANEXO E
MODELO DE LA CARTA DE CRÉDITO

CARTA DE CRÉDITO No
LUGAR Y FECHA DE EXPEDICIÓN
FECHA DE VENCIMIENTO : [ ]
VALOR NOMINAL : (US$ )
[ 1
BANCO EMISOR : [ Nombre del Banco Emisor.
BENEFICIARIO : Agencia Nacional de Hidrocarburos - LA
ANH
ORDENANTE : [ Nombre de la Compañía. ]
NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de Nombre de la Compañía en adelante EL CONTRATISTA, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma de
dólares de los Estados Unidos de América
(US$ ), para garantizar el cumplimiento y la correcta ejecución de
todas o alguna de las obligaciones de la fase del Periodo de Exploración,
que tiene una duración de y las demás actividades inherentes a tales
obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS celebrado entre EL CONTRATISTA y LA ANH el
día en adelante EL CONTRATO.
Queda entendido que la responsabilidad de [___Nombre del Banco Emisor___]
derivada de la presente carta de crédito standby se limita Única y exclusivamente a la
cantidad en dólares antes mencionada.

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito stand-by, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [___ Nombre del Banco Emisor____] en
sus oficinas de dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco Emisor____]
el incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un
documento debidamente firmado por el Representante Legal de LA ANH o, quien
haga sus veces, en el cual se manifieste el incumplimiento por parte de EL
CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago de la
presente carta de crédito. En dicha comunicación se deberá citar el número de esta
carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda legal
colombiana a la tasa de cambio representativa del mercado vigente en la fecha en la
cual se envíe tal comunicación a nosotros, según conste en una certificación de la
Superintendencia Financiera de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CCI).

Nombre y Firma del Representante Legal del Banco Emisor
(Fin del Anexo E)

- ORIGINAL -
